Exhibit 10.1

Execution Version

 

 

 

$280,000,000 CREDIT FACILITY

CREDIT AGREEMENT

Dated as of October 4, 2011

by and among

METROPOLITAN HEALTH NETWORKS, INC.,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION

for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders,

and

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger and Joint Bookrunner

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger and Joint Bookrunner

and

SUNTRUST BANK,

as Syndication Agent

and

Fifth Third Bank,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I - THE CREDITS

     2   

1.1

   Amounts and Terms of Commitments      2   

1.2

   Notes      7   

1.3

   Interest      7   

1.4

   Loan Accounts      8   

1.5

   Procedure for Borrowing      9   

1.6

   Conversion and Continuation Elections      10   

1.7

   Optional Prepayments      11   

1.8

   Mandatory Prepayments of Loans and Commitment Reductions      12   

1.9

   Fees      15   

1.10

   Payments by the Borrower      16   

1.11

   Payments by the Lenders to Agent; Settlement      17   

1.12

   Incremental Commitments      21   

ARTICLE II - CONDITIONS PRECEDENT

     24   

2.1

   Conditions of Initial Loans      24   

2.2

   Conditions to All Borrowings      26   

ARTICLE III - REPRESENTATIONS AND WARRANTIES

     27   

3.1

   Corporate Existence and Power      27   

3.2

   Corporate Authorization; No Contravention      28   

3.3

   Governmental Authorization      28   

3.4

   Binding Effect      28   

3.5

   Litigation      28   

3.6

   No Default      29   

3.7

   ERISA Compliance      29   

3.8

   Use of Proceeds; Margin Regulations      29   

3.9

   Title to Properties      29   

3.10

   Taxes      30   

3.11

   Financial Condition      30   

3.12

   Environmental Matters      32   

3.13

   Regulated Entities      32   

3.14

   Solvency      32   

3.15

   Labor Relations      33   

3.16

   Intellectual Property      33   

3.17

   Brokers’ Fees; Transaction Fees      33   

3.18

   Insurance      33   

3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock      33   

3.20

   Jurisdiction of Organization; Chief Executive Office      34   

3.21

   Deposit Accounts and Other Accounts      34   

3.22

   Merger Agreement      34   

3.23

   Second Lien Term Loan Documents      34   

3.24

   Full Disclosure      35   

 

i



--------------------------------------------------------------------------------

3.25

   Foreign Assets Control Regulations and Anti-Money Laundering.      35   

3.26

   Patriot Act.      35   

3.27

   Health Care Matters      35   

3.28

   Senior Debt      38   

ARTICLE IV - AFFIRMATIVE COVENANTS

     39   

4.1

   Financial Statements      39   

4.2

   Certificates; Other Information      39   

4.3

   Notices      41   

4.4

   Preservation of Corporate Existence, Etc.      44   

4.5

   Maintenance of Property      45   

4.6

   Insurance      45   

4.7

   Payment of Obligations      46   

4.8

   Compliance with Laws      46   

4.9

   Inspection of Property and Books and Records      46   

4.10

   Use of Proceeds      47   

4.11

   Cash Management Systems      47   

4.12

   Landlord Agreements      48   

4.13

   Further Assurances      48   

4.14

   Environmental Matters      50   

4.15

   Interest Rate Protection      50   

4.16

   Credit Rating      51   

4.17

   Compliance with Health Care Laws      51   

4.18

   Post-Closing Deliveries and Requirements      52   

ARTICLE V - NEGATIVE COVENANTS

     52   

5.1

   Limitation on Liens      52   

5.2

   Disposition of Assets      54   

5.3

   Consolidations and Mergers      55   

5.4

   Loans and Investments      55   

5.5

   Limitation on Indebtedness      57   

5.6

   Transactions with Affiliates      58   

5.7

   Management Fees and Compensation      58   

5.8

   Use of Proceeds      58   

5.9

   Contingent Obligations      58   

5.10

   Compliance with ERISA      59   

5.11

   Restricted Payments      59   

5.12

   Change in Business      60   

5.13

   Change in Structure      61   

5.14

   Changes in Accounting, Name and Jurisdiction of Organization      61   

5.15

   Amendments to Related Agreements and Subordinated Indebtedness      61   

5.16

   No Negative Pledges      61   

5.17

   OFAC; Patriot Act      62   

5.18

   Sale-Leasebacks      62   

5.19

   Hazardous Materials      62   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI - FINANCIAL COVENANTS

     63   

6.1

   Capital Expenditures      63   

6.2

   Leverage Ratios      63   

6.3

   Fixed Charge Coverage Ratio      64   

ARTICLE VII - EVENTS OF DEFAULT

     65   

7.1

   Event of Default      65   

7.2

   Remedies      67   

7.3

   Rights Not Exclusive      68   

7.4

   Cash Collateral for Letters of Credit      68   

ARTICLE VIII - AGENT

     68   

8.1

   Appointment and Duties      68   

8.2

   Binding Effect      69   

8.3

   Use of Discretion      70   

8.4

   Delegation of Rights and Duties      70   

8.5

   Reliance and Liability      70   

8.6

   Agent Individually      72   

8.7

   Lender Credit Decision      72   

8.8

   Expenses; Indemnities      73   

8.9

   Resignation of Agent or L/C Issuer      74   

8.10

   Release of Collateral or Guarantors      75   

8.11

   Additional Secured Parties      76   

ARTICLE IX - MISCELLANEOUS

     76   

9.1

   Amendments and Waivers      76   

9.2

   Notices      78   

9.3

   Electronic Transmissions      79   

9.4

   No Waiver; Cumulative Remedies      80   

9.5

   Costs and Expenses      80   

9.6

   Indemnity      81   

9.7

   Marshaling; Payments Set Aside      82   

9.8

   Successors and Assigns      82   

9.9

   Assignments and Participations; Binding Effect      83   

9.10

   Non-Public Information; Confidentiality      86   

9.11

   Set-off; Sharing of Payments      87   

9.12

   Counterparts; Facsimile Signature      88   

9.13

   Severability      89   

9.14

   Captions      89   

9.15

   Independence of Provisions      89   

9.16

   Interpretation      89   

9.17

   No Third Parties Benefited      89   

9.18

   Governing Law and Jurisdiction      89   

9.19

   Waiver of Jury Trial      90   

9.20

   Entire Agreement; Release; Survival      90   

9.21

   Patriot Act      91   

9.22

   Replacement of Lender      91   

 

iii



--------------------------------------------------------------------------------

9.23

   Joint and Several      92   

9.24

   Creditor-Debtor Relationship      92   

9.25

   Disclosures, Consents, Etc.      92   

ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY

     92   

10.1

   Taxes      92   

10.2

   Illegality      95   

10.3

   Increased Costs and Reduction of Return      95   

10.4

   Funding Losses      97   

10.5

   Inability to Determine Rates      97   

10.6

   Reserves on LIBOR Rate Loans      98   

10.7

   Certificates of Lenders      98   

ARTICLE XI - DEFINITIONS

     98   

11.1

   Defined Terms      98   

11.2

   Other Interpretive Provisions      127   

11.3

   Accounting Terms and Principles      128   

11.4

   Payments      128   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.1(c)

   Estimated Cost Savings

Schedule 3.5

   Litigation

Schedule 3.7

   ERISA

Schedule 3.8

   Margin Stock

Schedule 3.9

   Real Estate

Schedule 3.10

   Taxes

Schedule 3.12

   Environmental

Schedule 3.15

   Labor Relations

Schedule 3.17

   Brokers’ and Transaction Fees

Schedule 3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

   Deposit Accounts and Other Accounts

Schedule 3.27

   Health Care Matters

Schedule 4.12

   Landlord Agreements

Schedule 4.18

   Post-Closing Deliveries and Requirements

Schedule 5.1

   Liens

Schedule 5.1(t)

   Joint Ventures

Schedule 5.4

   Investments

Schedule 5.5

   Indebtedness

Schedule 5.9

   Contingent Obligations

Schedule 5.11

   Restricted Payments

Schedule 5.16

   Negative Pledges

Schedule 11.1

   Prior Indebtedness

EXHIBITS

 

Exhibit 1.1(c)

   Form of L/C Request

Exhibit 1.1(d)

   Form of Swing Loan Request

Exhibit 1.6

   Form of Notice of Conversion/Continuation

Exhibit 1.8(e)

   Form of Excess Cash Flow Certificate

Exhibit 2.1

   Closing Checklist

Exhibit 4.2(b)

   Form of Compliance Certificate

Exhibit 11.1(a)

   Form of Assignment

Exhibit 11.1(c)

   Form of Notice of Borrowing

Exhibit 11.1(d)

   Form of Revolving Note

Exhibit 11.1(e)

   Form of Swingline Note

Exhibit 11.1(f)

   Form of Term Note

Exhibit 11.1(g)

   Investment Policy

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of October 4, 2011, by and among Metropolitan Health Networks,
Inc., a Florida corporation (the “Borrower”), the other Persons party hereto
that are designated as a “Credit Party”, General Electric Capital Corporation, a
Delaware corporation (in its individual capacity, “GE Capital”), as Agent for
the several financial institutions from time to time party to this Agreement
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender (including as Swingline Lender) and such Lenders.

W I T N E S S E T H:

WHEREAS, Borrower, CAB Merger Sub, Inc., a Florida corporation (“MergerCo”), and
Continucare Corporation, a Florida Corporation (the “Seller”), have entered into
that certain Agreement and Plan of Merger, dated as of June 26, 2011 (as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions hereof and thereof, the “Merger Agreement”), pursuant to which
MergerCo will be merged with and into the Seller, with the Seller being the
surviving corporation and a wholly-owned subsidiary of Borrower (the “Closing
Date Merger”);

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) and a term loan upon and subject to the terms and conditions
set forth in this Agreement to (a) fund a portion of the Closing Date Merger
consideration pursuant to the terms of the Merger Agreement, (b) refinance Prior
Indebtedness, (c) fund certain fees and expenses associated with the funding of
the Loans and consummation of the Closing Date Merger and (d) in the case of the
revolving credit facility, provide for working capital, capital expenditures and
other general corporate purposes of the Borrower;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;

WHEREAS, subject to the terms hereof, certain Subsidiaries of the Borrower are
willing to guarantee all of the Obligations of the Borrower and to grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its Property;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I -

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Lender with a Term Loan Commitment severally and not jointly agrees
to lend to the Borrower on the Closing Date, the amount of such Lender’s Term
Loan Commitment. Amounts borrowed under this subsection 1.1(a) are sometimes
referred to individually as a “Term Loan” and together as the “Term Loans”.
Unless the context shall otherwise require, the term “Term Loans” shall include
any Incremental Term Loan. Amounts borrowed as a Term Loan which are repaid or
prepaid may not be reborrowed.

(b) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Loan Commitment; provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this subsection 1.1(b) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time will be the Aggregate
Revolving Loan Commitment then in effect less the sum of (i) the aggregate
amount of Letter of Credit Obligations plus (ii) the aggregate principal amount
of outstanding Swing Loans. If at any time the then outstanding principal
balance of Revolving Loans exceeds the Maximum Revolving Loan Balance, then the
Borrower shall immediately prepay outstanding Revolving Loans in an amount
sufficient to eliminate such excess.

(c) Letters of Credit. i) Conditions. On the terms and subject to the conditions
contained herein, the Borrower may request that one or more L/C Issuers Issue,
in accordance with such L/C Issuers’ usual and customary business practices, and
for the account of the Credit Parties, Letters of Credit (denominated in
Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Final Availability Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:

(A) (i) Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $15,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor the Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

 

2



--------------------------------------------------------------------------------

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower, the documents that such L/C Issuer generally uses in
the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letters of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Revolving Lenders that any
condition precedent contained in Section 2.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 2:00 p.m.
(New York time) on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(c) duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter

 

3



--------------------------------------------------------------------------------

of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit Obligations
for such Letters of Credit outstanding on the last Business Day of the previous
calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrower receives notice
from such L/C Issuer or from Agent that payment has been made under such Letter
of Credit or that such L/C Reimbursement Obligation is otherwise due (the “L/C
Reimbursement Date”) with interest thereon computed as set forth in clause
(A) below. In the event that any L/C Reimbursement Obligation is not repaid by
the Borrower as provided in this clause (v) (or any such payment by the Borrower
is rescinded or set aside for any reason), such L/C Issuer shall promptly notify
Agent of such failure (and, upon receipt of such notice, Agent shall notify each
Revolving Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(B) thereafter until payment in full, at the interest rate specified in
subsection 1.3(c) to past due Revolving Loans that are Base Rate Loans
(regardless of whether or not an election is made under such subsection).

(vi) Reimbursement Obligations of the Revolving Lenders.

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).

(2) By making any payment described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by the Agent for the benefit of such L/C Issuer, the
Borrower shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in

 

4



--------------------------------------------------------------------------------

respect of the related L/C Reimbursement Obligations. Such participation shall
not otherwise be required to be funded. Following receipt by any L/C Issuer of
any payment from any Lender pursuant to this clause (vi) with respect to any
portion of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay
to the Agent, for the benefit of such Lender, all amounts received by such L/C
Issuer (or to the extent such amounts shall have been received by the Agent for
the benefit of such L/C Issuer, the Agent shall promptly pay to such Lender all
amounts received by the Agent for the benefit of such L/C Issuer) with respect
to such portion.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

(d) Swing Loans. (i) Availability. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
Loans (each a “Swing Loan”) available to the Borrower under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Closing Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed its Swingline Commitment; provided,
however, that the Swingline Lender may not make any Swing Loan (x) to the extent
that after giving effect to such Swing Loan, the aggregate principal amount of
all Revolving Loans would exceed the Maximum Revolving Loan Balance and
(y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Revolving Lenders that one or more of the
conditions precedent contained in Section 2.2 are not satisfied and ending when
such conditions are satisfied or duly waived. In connection with the

 

5



--------------------------------------------------------------------------------

making of any Swing Loan, the Swingline Lender may but shall not be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived. Each Swing Loan shall be a Base Rate
Loan and must be repaid as provided herein, but in any event must be repaid in
full on the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 2:00 p.m. (New York time)
on the day of the proposed Borrowing, which shall be made in a writing or in an
Electronic Transmission substantially in the form of Exhibit 1.1(d) or in a
writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan to the Borrower in an aggregate
amount not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrower by making the proceeds thereof available to Agent and,
in turn, Agent shall make such proceeds available to the Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(1) The Swingline Lender may at any time (and shall no less frequently than once
each week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Revolving Lender) that each Revolving Lender pay to Agent, for the
account of the Swingline Lender, such Revolving Lender’s Commitment Percentage
of the outstanding Swing Loans (as such amount may be increased pursuant to
subsection 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by Agent of such payment (other than during the continuation
of any Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt of such payment by the Swingline Lender from Agent, the Borrower
shall be deemed to have used in whole to refinance such Swing Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan. If any payment made by any Revolving Lender as a
result of any such demand is not deemed a Revolving Loan, such payment shall be
deemed a funding by such Lender of such participation. Such

 

6



--------------------------------------------------------------------------------

participation shall not be otherwise required to be funded. Upon receipt by the
Swingline Lender of any payment from any Revolving Lender pursuant to this
clause (iii) with respect to any portion of any Swing Loan, the Swingline Lender
shall promptly pay over to such Revolving Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to the
extent accrued with respect to periods after such payment) on account of such
Swing Loan received by the Swingline Lender with respect to such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Credit Party.

(e) Incremental Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement and in the applicable Incremental Term
Loan Assumption Agreement, each Lender having an Incremental Term Loan
Commitment severally, but not jointly, agrees to make Incremental Term Loans to
the Borrower, in an amount not to exceed such Lender’s Incremental Term Loan
Commitment. Amounts of Incremental Term Loans repaid may not be reborrowed.

1.2 Notes.

(a) The Term Loan made by each Lender with a Term Loan Commitment shall be
evidenced by this Agreement and, if requested by such Lender, a Term Note
payable to such Lender in an amount equal to the unpaid balance of the Term Loan
held by such Lender.

(b) The Revolving Loans made by each Revolving Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

(c) Swing Loans made by the Swingline Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount equal
to the Swingline Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan (which for purposes of
this Section shall not include Letter of Credit Obligations which are subject to
Section 1.9(c)) shall bear interest on the outstanding principal amount thereof
from the date when made at a rate per annum equal to the LIBOR or the Base Rate,
as the case may be, plus the Applicable Margin; provided Swing Loans may not be
LIBOR Rate Loans. Each determination of an interest rate by

 

7



--------------------------------------------------------------------------------

Agent shall be conclusive and binding on Borrower and the Lenders in the absence
of manifest error. All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed;
provided, however, that, in the case of Base Rate Loans, computations of
interest shall be made on the basis of a 365/366-day year. Interest and fees
shall accrue during each period during which interest or such fees are computed
from the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loans in full and Revolving Loans on the Revolving Termination Date.

(c) At the election of the Required Lenders while any Event of Default exists
(or, unless waived by Required Lenders, automatically while any Event of Default
under subsections 7.1(a), 7.1(f) or 7.1(g) exists), the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the Loans from and after the date of occurrence of such
Event of Default, at a rate per annum which is determined by adding two percent
(2.0%) per annum to the Applicable Margin then in effect for such Loans (plus
the LIBOR or Base Rate, as the case may be). All such interest shall be payable
on demand of Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

 

8



--------------------------------------------------------------------------------

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loans, Revolving Loans, Swing Loans, L/C
Reimbursement Obligations and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, and for LIBOR Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid in respect
of Letters of Credit and (6) any other payment received by Agent from Borrower
and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, and the right, title and interest of the Lenders and the
L/C Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Agent.

1.5 Procedure for Borrowing.

(a) The Borrowing of the Term Loan on the Closing Date and each Borrowing of a
Revolving Loan shall be made upon the Borrower’s irrevocable (subject to
Section 10.5) written notice delivered to Agent substantially in the form of a
Notice of Borrowing or in a writing in any other form acceptable to Agent, which
notice must be received by Agent prior to 2:00 p.m. (New York time) (i) on the
date which is one (1) Business Day prior to the requested Borrowing date of each
Base Rate Loan and (ii) on the date which is three (3) Business Days prior to
the requested Borrowing date in the case of each LIBOR Rate Loan. Such Notice of
Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in integral multiples of
$100,000);

 

9



--------------------------------------------------------------------------------

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions specified on the signature page hereto.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $1,000,000. Any such election must be made by the Borrower by 2:00 p.m. (New
York time) on the 3rd Business Day prior to (1) the date of any proposed
Revolving Loan which is to bear interest at LIBOR, (2) the end of each Interest
Period with respect to any LIBOR Rate Loans to be continued as such, or (3) the
date on which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate
Loan for an Interest Period designated by the Borrower in such election. If no
election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York
time) on the 3rd Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period. The Borrower must make such election by notice
to Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Agent. No Loan shall
be made, converted into or continued as a LIBOR Rate Loan, if an Event of
Default has occurred and is continuing and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.

 

10



--------------------------------------------------------------------------------

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) The Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice by the Borrower
to Agent, prepay the Loans in whole or in part in an amount greater than or
equal to $500,000 (other than Revolving Loans and Swing Loans for which prior
written notice is not required and for which no minimum shall apply), in each
instance, without penalty or premium except as provided in Section 10.4.
Optional partial prepayments of Loans shall be applied as directed by Borrower.
Optional partial prepayments of Term Loans in amounts less than $500,000 shall
not be permitted.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower and Agent will promptly notify each Lender thereof and of such Lender’s
Commitment Percentage of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.7, the Borrower shall pay any amounts
required pursuant to Section 10.4. Optional prepayments under this Section 1.7
shall be accompanied by accrued and unpaid interest on the principal amount of
the Loans being prepaid.

(c) The Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior notice by the Borrower to Agent
permanently reduce the Aggregate Revolving Loan Commitment; provided that
(A) such reductions shall be in an amount greater than or equal to $1,000,000,
and (B) after giving effect to such reduction, Availability shall be not less
than $5,000,000. All reductions of the Aggregate Revolving Loan Commitment shall
be allocated pro rata among all Lenders with a Revolving Loan Commitment. A
permanent reduction of the Aggregate Revolving Loan Commitment shall require a
corresponding pro rata reduction in the L/C Sublimit.

 

11



--------------------------------------------------------------------------------

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Scheduled Term Loan Payments. The principal amount of the Term Loans (other
than any Other Term Loans) shall be paid in installments on the dates and in the
respective amounts shown below (as adjusted from time to time pursuant to
Section 1.12(d)):

 

Date of Payment

  

Amount of Term
Loan Payment

 

January 1, 2012

   $ 2,400,000   

April 1, 2012

   $ 2,400,000   

July 1, 2012

   $ 3,600,000   

October 1, 2012

   $ 3,600,000   

January 1, 2013

   $ 3,600,000   

April 1, 2013

   $ 3,600,000   

July 1, 2013

   $ 5,400,000   

October 1, 2013

   $ 5,400,000   

January 1, 2014

   $ 4,800,000   

April 1, 2014

   $ 4,800,000   

July 1, 2014

   $ 7,200,000   

October 1, 2014

   $ 7,200,000   

January 1, 2015

   $ 6,000,000   

April 1, 2015

   $ 6,000,000   

July 1, 2015

   $ 9,000,000   

October 1, 2015

   $ 9,000,000   

January 1, 2016

   $ 6,000,000   

April 1, 2016

   $ 6,000,000   

July 1, 2016

   $ 9,000,000   

Term Loan Maturity Date

   $ 135,000,000   

The final scheduled installment of the Term Loan on the Term Loan Maturity Date
shall, in any event, be in an amount equal to the entire remaining principal
balance of the Term Loan. The Borrower promises to repay any Other Term Loans on
the applicable Incremental Term Loan Maturity Date and on the applicable
Incremental Term Loan Repayment Dates and in the amounts set forth in the
applicable Incremental Term Loan Assumption Agreement.

(b) Revolving Loan. The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans and Swing Loans outstanding on
the Revolving Termination Date.

(c) Asset Dispositions. If a Credit Party or any Subsidiary of a Credit Party
shall at any time or from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

 

12



--------------------------------------------------------------------------------

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$2,000,000, then (A) the Borrower shall promptly notify Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by a Credit Party and/or such Subsidiary in respect thereof) and
(B) promptly upon receipt by a Credit Party and/or such Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, the Borrower shall deliver, or
cause to be delivered, such excess Net Proceeds to Agent for distribution to the
Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with subsection 1.8(h) hereof. Notwithstanding the foregoing and
provided no Default or Event of Default has occurred and is continuing, such
prepayment shall not be required to the extent a Credit Party or such Subsidiary
reinvests the Net Proceeds of such Disposition or Event of Loss in productive
assets (other than Inventory) of a kind then used or usable in the business of
the Borrower or such Subsidiary, within one hundred eighty (180) days after the
date of such Disposition or Event of Loss or enters into a binding commitment
thereof within said one hundred eighty (180) day period and subsequently makes
such reinvestment; provided that the Borrower notifies Agent of the Borrower’s
or such Subsidiary’s intent to reinvest and of the completion of such
reinvestment at the time such proceeds are received and when such reinvestment
occurs, respectively. Pending such reinvestment, the Net Proceeds shall, to the
extent of any Swing Loans or Revolving Loans outstanding at any time prior to
such reinvestment, be delivered to Agent, for distribution first, to the
Swingline Lender as a prepayment of Swing Loans (to the extent of Swing Loans
outstanding), but not as a permanent reduction of the Swingline Commitment and
thereafter to the Revolving Lenders, as a prepayment of the Revolving Loans (to
the extent of Revolving Loans then outstanding), but not as a permanent
reduction of the Aggregate Revolving Loan Commitment.

(d) Issuance of Securities. Immediately upon the receipt by any Credit Party or
any Subsidiary of any Credit Party of the Net Issuance Proceeds of the public
issuance of Stock or Stock Equivalents (including any capital
contribution)(other than Net Issuance Proceeds from the issuance of Excluded
Equity Issuances), the Borrower shall deliver, or cause to be delivered, to
Agent an amount equal to (i) 50% of such Net Issuance Proceeds if the Senior
Leverage Ratio (as calculated in the manner set forth on Exhibit 4.2(b)) as of
the last day of the last Fiscal Quarter for which financial statements are
required to be delivered hereunder is greater than 1.25:1.00 or (ii) 25% of such
Net Issuance Proceeds, if the Senior Leverage Ratio (as calculated in the manner
set forth on Exhibit 4.2(b)) as of the last day of the last Fiscal Quarter for
which financial statements are required to be delivered hereunder is less than
or equal to 1.25:1.00, for application to the Loans in accordance with the
provisions of subsection 1.8(h) hereof.

(e) Excess Cash Flow. Within ten (10) days after the annual financial statements
are required to be delivered pursuant to subsection 4.1(a) hereof, commencing
with such annual financial statements for the Fiscal Year ending December 31,
2012, the Borrower shall deliver to Agent a written calculation of Excess Cash
Flow of the Credit Parties and their Subsidiaries for such Fiscal Year in the
form of Exhibit 1.8(e) and certified as correct on behalf of the Credit Parties
by a Responsible Officer of the Borrower and concurrently therewith shall
deliver to Agent, for application to the Loans in accordance with the provisions
of subsection 1.8(h) hereof and distribution to the Lenders, an amount equal to
(i) 75% of such Excess Cash

 

13



--------------------------------------------------------------------------------

Flow if the Total Leverage Ratio (as calculated in the manner set forth on
Exhibit 4.2(b)) as of the last day of such Fiscal Year is greater than 2.00:1.00
or (ii) 50% of such Excess Cash Flow if the Total Leverage Ratio as of the last
day of such Fiscal Year is less than or equal to 2.00:1.00, minus, in each case,
voluntary prepayments of Term Loans and Revolving Loans (to the extent
accompanied by a permanent reduction of the Revolving Loan Commitment) made
during such Fiscal Year. Excess Cash Flow and the related prepayment amount
shall be calculated in the manner set forth in Exhibit 1.8(e).

(f) Issuance of Debt. Immediately upon the receipt by any Credit Party or any
Subsidiary of any Credit Party of the Net Issuance Proceeds arising from the
issuance or incurrence by any Credit Party or any Subsidiary of any Credit Party
of Indebtedness (other than Net Issuance Proceeds arising from the issuance or
incurrence of Indebtedness permitted hereunder), the Borrower shall deliver, or
cause to be delivered, to Agent an amount equal to 100% of such Net Issuance
Proceeds for application to the Loans in accordance with the provisions of
subsection 1.8(h) hereof.

(g) Extraordinary Receipts. Immediately upon the receipt by any Credit Party of
any Extraordinary Receipts, the Borrower shall deliver, or cause to be
delivered, to Agent an amount equal to 100% of such Extraordinary Receipts, net
of any reasonable expenses incurred in collecting such Extraordinary Receipts,
for application to the Loans in accordance with the provisions of subsection
1.8(h) hereof.

(h) Application of Prepayments. Subject to subsection 1.10(c), any prepayments
pursuant to subsections 1.8(c) (other than prepayments of Swing Loans and
Revolving Loans as set forth therein), 1.8(d), 1.8(e), 1.8(f) or 1.8(g) shall be
applied first to prepay the next four installments of the Term Loans in direct
order of maturity and thereafter to prepay all remaining installments of the
Term Loans pro rata against all such scheduled installments based upon the
respective amounts thereof, second to prepay outstanding Swing Loans, third to
prepay outstanding Revolving Loans, fourth to cash collateralize unmatured L/C
Reimbursement Obligations to the extent not then due and payable and fifth to
prepay the outstanding principal balance of the Second Lien Term Loan Facility
to the extent required by the Second Lien Term Loan Credit Agreement. To the
extent permitted by the foregoing sentence, amounts prepaid shall be applied
first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate
Loans with the shortest Interest Periods remaining. All mandatory prepayments
under this Section 1.8 shall be accompanied by accrued and unpaid interest on
the principal amount of the Loans being prepaid. Together with each prepayment
under this Section 1.8, the Borrower shall pay any amounts required pursuant to
Section 10.4 hereof.

(i) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

14



--------------------------------------------------------------------------------

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in any Fee Letters.

(b) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to

(i) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding calendar quarter, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, plus (z) in the case of the Swingline
Lender, the average daily balance of all outstanding Swing Loans held by such
Swingline Lender, in each case, during the preceding calendar quarter; provided,
in no event shall the amount computed pursuant to clauses (i) and (ii) with
respect to the Swingline Lender be less than zero,

(iii) multiplied by one half of one percent (0.50%) per annum.

The total Unused Commitment Fee paid by the Borrower will be equal to the sum of
all of the Unused Commitment Fees due to the Lenders, subject to subsection
1.11(e)(vi). Such fee shall be payable quarterly in arrears on the first day of
the calendar quarter following the date hereof and the first day of each
calendar quarter thereafter. The Unused Commitment Fee provided in this
subsection 1.9(b) shall accrue at all times from and after the execution and
delivery of this Agreement.

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar quarter during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, at Required Revolving Lenders’
option, while an Event of Default exists (or, unless waived by Required Lenders,
automatically while any Event of Default under subsections 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to Agent for the benefit of the Revolving Lenders in
arrears, on the first day of each calendar quarter and on the date on which all
L/C Reimbursement Obligations have been discharged. In addition, the Borrower
shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer or prospective L/C Issuer in respect of the application for, and the
issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

15



--------------------------------------------------------------------------------

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of a Default
of any and all payments in respect of any Obligation and any proceeds of
Collateral. Borrower hereby authorizes Agent and each Lender to make a Revolving
Loan (which shall be a Base Rate Loan and which may be a Swing Loan) to pay
(i) interest, principal (including Swing Loans), L/C Reimbursement Obligations,
agent fees, Unused Commitment Fees and Letter of Credit Fees, in each instance,
on the date due, or (ii) after five (5) days’ prior notice to the Borrower,
other fees, costs or expenses payable by the Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through seventh
below. Notwithstanding any provision herein to the contrary, all payments made
by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

 

16



--------------------------------------------------------------------------------

fourth, to payment of principal of the Obligations (including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable), other than
Obligations under Bank Products;

fifth, to payment of any Obligations under Bank Products;

sixth, to payment of any other amounts owing constituting Obligations; and

seventh, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth, fifth and sixth above.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as set forth on Agent’s signature
page hereto, no later than 1:00 p.m. (New York time) on such scheduled Borrowing
date. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent any Lender or the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(c)(vi) and subsection 1.11(e)(iv)) of
principal, interest and fees paid by the Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it; provided, however,
that in the case of any payment of principal received by Agent from the Borrower
in respect of any Term Loan prior to 1:00 p.m. (New York time) on any Business
Day, Agent shall pay to each applicable

 

17



--------------------------------------------------------------------------------

Lender such Lender’s Commitment Percentage of such payment on such Business Day,
and, in the case of any payment of principal received by Agent from Borrower in
respect of any Term Loan later than 1:00 p.m. (New York time) on any Business
Day, Agent shall pay to each applicable Lender such Lender’s Commitment
Percentage of such payment on the next Business Day. Except as provided in the
preceding proviso with respect to Term Loan payments, such payments shall be
made by wire transfer to such Lender not later than 2:00 p.m. (New York time) on
the next Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.11(c) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrower may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. Without limiting the
provisions of subsection 1.11(b), to the extent that Agent advances funds to the
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such advance is made, Agent shall be entitled to retain for
its account all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders.

 

18



--------------------------------------------------------------------------------

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it, or
to make any payment required by it hereunder on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other payment required
hereunder on such date, and neither Agent nor, other than as expressly set forth
herein, any other Lender shall be responsible for the failure of any Non-Funding
Lender to make a loan, fund the purchase of a participation or make any other
payment required hereunder.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to Agent (whether before or after the occurrence of any Default or
Event of Default), be reallocated to and assumed by the Revolving Lenders that
are not Non-Funding Lenders or Impacted Lenders pro rata in accordance with
their Commitment Percentages of the Aggregate Revolving Loan Commitment
(calculated as if the Non-Funding Lender’s Commitment Percentage was reduced to
zero and each other Revolving Lender’s (other than an Impacted Lender’s)
Commitment Percentage had been increased proportionately), provided that no
Revolving Lender shall be reallocated any such amounts or be required to fund
any amounts that would cause the sum of its outstanding Revolving Loans,
outstanding Letter of Credit Obligations, amounts of its participations in Swing
Loans and its pro rata share of unparticipated amounts in Swing Loans to exceed
its Revolving Loan Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders”, “Required Revolving Lenders” or “Lenders
directly affected” pursuant to Section 9.1) for any voting or consent rights
under or with respect to any Loan Document, provided that (A) the Commitment of
a Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced in such a manner that by its terms affects such Non-Funding
Lender more adversely than other Lenders, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders and Required Revolving Lenders, the Loans, Letter of Credit Obligations,
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all portions of any payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof. Agent shall be
entitled to hold as cash collateral in a non-interest bearing account up to an
amount equal to such

 

19



--------------------------------------------------------------------------------

Non-Funding Lender’s pro rata share, without giving effect to any reallocation
pursuant to subsection 1.11(e)(ii), of all Letter of Credit Obligations until
the Obligations are paid in full in cash, all Letter of Credit Obligations have
been discharged or cash collateralized and all Commitments have been terminated.
Upon any such unfunded obligations owing by a Non-Funding Lender becoming due
and payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, Swing Line Lender, and other
Lenders under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations, Swing Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender reallocated to other
Lenders pursuant to subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such (A) Lender fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and Borrowers shall not be required to pay, such Lender’s portion of
the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

 

20



--------------------------------------------------------------------------------

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish customary procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto. Without limiting the generality of the
foregoing, Agent is hereby authorized to establish customary procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on E-Systems.

1.12 Incremental Commitments. (a) The Borrower may, by written notice to the
Agent from time to time, request Incremental Term Loan Commitments in an amount
not to exceed the Incremental Term Loan Amount from one or more Incremental Term
Loan Lenders, each of which must be (i) an existing Lender, (ii) any Affiliate
or Approved Fund of any existing Lender or (iii) any other Person acceptable
(which acceptance shall not be unreasonably withheld or delayed) to the Agent.
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
Incremental Term Loan Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (which shall not be less than
10 Business Days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Term Loans (“Other Term Loans”). The Borrower may, by written notice to
the Agent from time to time, request additional Revolving Loan Commitments in an
amount not to exceed the Additional Revolving Loan Commitment Amount from one or
more Persons, each of which must be (i) an existing Lender, (ii) any Affiliate
or Approved Fund of any existing Lender or (iii) any other Person acceptable
(which acceptance shall not be unreasonably withheld or delayed) to the Agent
and each L/C Issuer. Such notice shall set forth (i) the amount of the
additional Revolving Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or such lesser
amount equal to the remaining Additional Revolving Loan Commitment Amount) and
(ii) the date on which such additional Revolving Loan Commitments are requested
to become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice). The Borrower will first seek additional
Revolving Loan Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and, if
additional commitments are needed, from additional banks, financial institutions
and other institutional lenders who will become Revolving Lenders in connection
therewith. The Borrower and each Person providing an additional Revolving Loan
Commitment shall execute and deliver to the Agent an Additional Revolving Loan
Commitment Assumption Agreement and such other documentation as the Agent shall
reasonably specify to evidence the additional Revolving Loan Commitment of each
such Person. The terms and provisions (including pricing and maturity date) of
such additional Revolving Loan Commitments and Revolving Loans made under such
additional Revolving Loan Commitments shall be substantially similar to those of
the existing Revolving Loan Commitments and Revolving Loans, respectively.

(b) The Borrower will first seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and, if additional commitments are needed, from additional
banks, financial institutions and other institutional lenders who will become
Incremental Term Loan Lenders in connection therewith. The Borrower and each
Incremental Term Loan Lender shall execute and

 

21



--------------------------------------------------------------------------------

deliver to the Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Agent shall reasonably specify to evidence the
Incremental Term Loan Commitment of each Incremental Term Loan Lender. The terms
and provisions of the Incremental Term Loans shall be substantially consistent
to those of the Term Loans except as otherwise set forth herein. Without the
prior written consent of the Required Lenders, (i) the final maturity date of
any Other Term Loans shall be no earlier than the Term Loan Maturity Date,
(ii) the average life to maturity of the Other Term Loans shall be no shorter
than the average life to maturity of the Term Loans and (iii) if the initial
yield on such Other Term Loans (as determined by the Agent to be equal to the
sum of (x) the margin above the LIBOR based interest rate on such Other Term
Loans and (y) if such Other Term Loans are initially made at a discount or the
Lenders making the same receive a fee (excluding any arrangement, structuring
and underwriting fees paid or payable to any arranger or its Affiliates)
directly or indirectly from the Borrower or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Other Term
Loans, being referred to herein as “OID”), the amount of such OID divided by the
lesser of (A) the average life to maturity of such Other Term Loans and
(B) four) exceeds the Applicable Margin then in effect for LIBOR Rate Loans that
are Term Loans, Revolving Loans or prior Other Term Loans by more than 50 basis
points (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”), then the Applicable Margin then in effect for such
Term Loans, Revolving Loans and prior Other Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans. The Agent shall promptly notify each Lender as to the effectiveness of
each Incremental Term Loan Assumption Agreement and each Additional Revolving
Loan Commitment Assumption Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Term Loan Assumption Agreement
or Additional Revolving Loan Commitment Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment and the
Incremental Term Loans evidenced thereby or the additional Revolving Loan
Commitment and additional Revolving Loans evidenced thereby, as applicable, and
the Agent and the Borrower may revise this Agreement to evidence such
amendments.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
additional Revolving Loan Commitment shall become effective under this
Section 1.12 unless (i) on the date of such effectiveness, the conditions set
forth in paragraph (b) of Section 2.2 shall be satisfied and the Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) except as otherwise specified in the
applicable Incremental Term Loan Assumption Agreement or Additional Revolving
Loan Commitment Assumption Agreement, the Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Agent and consistent with those delivered on the Closing Date under
Section 2.1, (iii) after giving effect, as applicable, to such Incremental Term
Loan Commitment and the Incremental Term Loans to be made thereunder or such
additional Revolving Loan Commitment and the Revolving Loans to be made
thereunder (assuming the entire amount of such additional Revolving Loan
Commitment is funded), and in each case, the application of the proceeds
therefrom, (x) the Senior Leverage Ratio shall, on a pro forma basis as of the
last day of the last Fiscal Quarter for which financial statements are required
to be delivered hereunder, not exceed the maximum Senior Leverage Ratio then
permitted under Section 6.2 less 0.25:1.00 and (iv) to the extent reasonably
necessary to maintain the continuing priority of the Lien of the Mortgages as
security for the Obligations,

 

22



--------------------------------------------------------------------------------

as determined by the Agent in its reasonable discretion (x) the applicable
Credit Party to any Mortgages shall have entered into, and delivered to the
Agent, at the direction and in the sole discretion of the Agent a mortgage
modification or new Mortgage in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to the Agent, (y) the
Borrower shall have caused to be delivered to the Agent for the benefit of the
Secured Parties an endorsement to the title insurance policy, date down(s) or
other evidence reasonably satisfactory to the Agent insuring that the priority
of the Lien of the Mortgages as security for the Obligations has not changed and
confirming and/or insuring that since the issuance of the title insurance policy
there has been no change in the condition of title and there are no intervening
liens or encumbrances which may then or thereafter take priority over the Lien
of the Mortgages (other than those expressly permitted by Section 5.1) and
(z) the Borrower shall have delivered, at the request of the Agent, to the Agent
and/or all other relevant third parties all other items reasonably necessary to
maintain the continuing priority of the Lien of the Mortgages as security for
the Obligations.

(d) Each of the parties hereto hereby agrees that the Agent may, in consultation
with the Borrower, take any and all action as may be reasonably necessary to
ensure that all Incremental Term Loans (other than Other Term Loans), when
originally made, are included in each Borrowing of outstanding Term Loans on a
pro rata basis. This may be accomplished by requiring each outstanding Borrowing
of LIBOR Rate Loans that are Term Loans to be converted into a Borrowing of Base
Rate Loans that are Term Loans on the date of each Incremental Term Loan, or by
allocating a portion of each Incremental Term Loan to each outstanding Borrowing
of LIBOR Rate Loans that are Term Loans on a pro rata basis. Any conversion of
LIBOR Rate Loans that are Term Loans to Base Rate Loans that are Term Loans
required by the preceding sentence shall be subject to Section 10.4. If any
Incremental Term Loan is to be allocated to an existing Interest Period for a
Borrowing of LIBOR Rate Loans that are Term Loans, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Term Loan Assumption
Agreement. In addition, to the extent any Incremental Term Loans are not Other
Term Loans, the scheduled amortization payments under Section 1.8(a) required to
be made after the making of such Incremental Term Loans shall be ratably
increased by the aggregate principal amount of such Incremental Term Loans and
shall be further increased for all Lenders on a pro rata basis to the extent
necessary to avoid any reduction in the amortization payments to which the Term
Loan Lenders were entitled before such recalculation. Each of the parties hereto
hereby agrees that the Agent may, in consultation with the Borrower, take any
and all action as may be reasonably necessary to ensure that, upon the
effectiveness of each additional Revolving Loan Commitment, (i) Revolving Loans
made under such additional Revolving Loan Commitment are included in each
Borrowing of outstanding Revolving Loans on a pro rata basis and (ii) the Lender
providing each additional Revolving Loan Commitment shares ratably in the
aggregate Revolving Pro Rata Outstandings.

 

23



--------------------------------------------------------------------------------

ARTICLE II -

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions:

(a) Subject to Section 4.18, Agent shall have received on or before the Closing
Date all of the agreements, documents, instruments and other items set forth on
the closing checklist attached hereto as Exhibit 2.1 (other than Collateral
Access Agreements in respect of any location listed on Schedule 4.12(ii) for
which the Credit Parties have exerted or are exerting commercially reasonable
efforts in order to obtain same), each in form and substance reasonably
satisfactory to Agent.

(b) No Governmental Authority shall have obtained, enacted, issued, promulgated,
enforced or entered any Applicable Law (as defined in the Merger Agreement),
arbitration award, finding or Order (as defined in the Merger Agreement)
(whether temporary, preliminary or permanent), in any case that is in effect and
prevents or prohibits consummation of the transactions contemplated herein or
any Related Transaction (the “Transactions”).

(c) The consolidated Total Leverage Ratio, which solely for the purpose of this
condition, shall exclude the Closing Date Letters of Credit, of Borrower and its
Subsidiaries as of August 31, 2011 but on a pro forma basis to give effect to
the initial funding of the Loans on the Closing Date and the Related
Transactions shall not exceed 3.60:1.00 assuming average working capital levels.
Solely for the purposes of the foregoing calculation at closing, EBITDA will be
defined generally as (i) operating income from continuing operations, plus
(ii) non-cash expenses, plus (iii) one-time expenses incurred as a result of the
Transactions, plus (iv) estimated cost savings to be achieved during the 12
month period following the Closing Date, as set forth on Schedule 2.1(c)
attached hereto, in an aggregate principal amount not to exceed $5,000,000.

(d) The Closing Date Merger shall have been consummated in accordance with the
terms of the Merger Agreement substantially concurrent with the initial funding
of the Loans on the Closing Date, without any amendment, modification or waiver
of any of the provisions thereof that would be materially adverse to the Lenders
without the consent of Agent (it being understood that any amendment or waiver
to the definition of Material Adverse Effect (as defined in the Acquisition
Agreement), or that results in a reduction of the cash portion of the purchase
price, will be deemed to be materially adverse to the Lenders) and all
requirements of law.

(e) Except as disclosed in the Company SEC Reports (as defined in the Merger
Agreement) or in the schedules to the Merger Agreement, from March 31, 2011, to
the date of the Merger Agreement there shall not have occurred a Combined
Material Adverse Effect and since the date of the Merger Agreement, there shall
not have occurred and be continuing, a Combined Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

(f) Agent shall have received (i) customary opinions of counsel to the Credit
Parties and of appropriate local counsel, (ii) a solvency certificate from
Borrower’s chief financial officer, (iii) subject to Section 4.18, customary
insurance policy endorsements naming the Agent as an additional insured or loss
payee, as applicable, and (d) reliance letters with respect to any legal
opinions given by counsel to Borrower or Seller in connection with the Closing
Date Merger.

(g) Subject in all respects to the Funds Certain Provisions (as defined in the
Commitment Letter), all documents and instruments required to create and perfect
Agent’s security interest in the Collateral shall have been executed and
delivered and, if applicable, be in proper form for filing.

(h) Agent shall have received all documentation and other information about
Borrower and the Guarantors as has been reasonably requested in writing by Agent
or Lead Arranger at least 10 days prior to the Closing Date and that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

(i) Agent shall have received (a) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Borrower for
each subsequent fiscal quarter after December 31, 2010 ended at least 45 days
before the Closing Date and (b) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Borrower and
the Acquired Business (as defined in the Commitment Letter; hereinafter, the
“Acquired Business”), respectively, for each subsequent month after April 30,
2011 ended at least 30 days before the Closing Date.

(j) Agent shall have received (a) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Borrower and its
subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days prior
to the Closing Date; (b) the combined estimated pro forma financial statements
for Borrower and the Acquired Business for the year 2011, including revenue and
EBITDA for Borrower and the Acquired Business by quarter for 2011; and (c) the
Borrower’s consolidated financial projections for the six year period commencing
for the calendar year following the Closing Date, in each case prepared after
giving effect to the Transaction as if the Transaction had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements); provided that such pro forma
financial statements shall meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1; provided, further, that the pro forma
financial statements delivered pursuant to clauses (a) and (b) above were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are reasonable in light of the then existing conditions, and, in the
case of each of this and the immediately preceding provisos, the chief financial
officer of Borrower shall have provided to Agent a written certification to that
effect.

 

25



--------------------------------------------------------------------------------

(k) All fees required to be paid pursuant to the Fee Letters and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letters shall, upon the initial Borrowing
hereunder, have been paid on the Closing Date (which amounts may be offset
against the proceeds of the Loans made on the Closing Date).

(l) After giving effect to the consummation of the Transactions, Borrower and
its subsidiaries shall have no outstanding preferred equity, debt for borrowed
money or capitalized lease obligations, except for (a) 5,000 shares of Series A
preferred stock, par value $.001 per share; stated value $100 per share of
Borrower, (b) debt for borrowed money incurred pursuant to the Loan Documents
and the Second Lien Term Loan Documents, (c) outstanding letters of credit with
an aggregate face amount of not more than $4,660,000 (the “Closing Date Letters
of Credit”) and (d) such other existing debt for borrowed money and capitalized
lease obligations in an aggregate amount not to exceed $1,500,000. Agent shall
have received fully executed pay-off letters reasonably satisfactory to Agent
confirming that all obligations owing by any Credit Party to Prior Lender will
be repaid in full from the proceeds of the initial Loans and all Liens upon any
of the Property of the Credit Parties or any of their Subsidiaries in favor of
Prior Lender shall be terminated by Prior Lender immediately upon such payment;
and all letters of credit issued or guaranteed by Prior Lender shall have been
terminated, cash collateralized, or supported by a Letter of Credit issued
pursuant hereto, as mutually agreed upon by Agent, Prior Lender, the Borrower
and the Seller, as applicable.

(m) (i) The representations and warranties regarding the Seller and its
Subsidiaries in the Merger Agreement as are material to the interests of Agent
and the Lenders, but only to the extent that the Borrower or its Affiliates have
the right to terminate its or its Affiliates’ obligations under the Merger
Agreement (or the right not to consummate the Closing Date Merger pursuant to
the Merger Agreement) as a result of a failure of such representations and
warranties to be true and correct and (ii) the Specified Representations shall
be accurate in all material respects.

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation after the Closing Date, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Revolving Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Revolving
Lenders shall have determined not to make any Loan or incur any Letter of Credit
Obligation as a result of that Default or Event of Default;

 

26



--------------------------------------------------------------------------------

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance; and

(d) The Agent and, if applicable, the relevant L/C Issuer shall not have
received any relevant Notices of Borrowing, Swingline Requests and L/C Requests.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.

ARTICLE III -

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Related Agreements to which it is a party and, as applicable, to consummate the
Related Transactions and other transactions related thereto;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreements to which such Person is party, and, as applicable, the
consummation of the Related Transactions and other transactions contemplated
therein, have been duly authorized by all necessary action, and do not and will
not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach, default or contravention of,
or result in the creation of any Lien (other than a Permitted Lien) under, or
permit the termination or acceleration of, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject;

(c) violate any material Requirement of Law; or

(d) negatively affect any Group Member’s right to receive, or reduce the amount
of, payments and reimbursements from Third Party Payors, or materially affect
any Health Care Permit.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or Permit of, or filing with, any Governmental
Authority or consent of, or notice to, any Person, is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement, any other Loan Document or Related Agreement, or, as applicable, the
consummation of the Related Transactions and other transactions related thereto,
except (a) for recordings and filings in connection with the Liens granted to
Agent under the Collateral Documents, (b) those obtained or made on or prior to
the Closing Date and (c) in the case of any Related Agreement, those which, if
not obtained or made, would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
Related Agreement, or any of the transactions contemplated hereby or thereby; or

 

28



--------------------------------------------------------------------------------

(b) would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock. As of the
Closing Date, except as set forth on Schedule 3.8, no Credit Party and no
Subsidiary of any Credit Party owns any Margin Stock.

3.9 Title to Properties. As of the Closing Date, the Real Estate listed in
Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each of
their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and

 

29



--------------------------------------------------------------------------------

valid title to all owned personal property and valid leasehold interests in all
leased personal property, in each instance, necessary or used in the ordinary
conduct of their respective businesses. None of the Property of any Credit Party
or any Subsidiary of any Credit Party is subject to any Liens other than
Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate. All material permits required to have been issued
to enable the Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP. Except as set forth on
Schedule 3.10, as of the Closing Date, no Tax Return is under audit or
examination by any Governmental Authority and no notice of any audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries dated December 31, 2010, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date, (ii) the unaudited interim consolidated balance
sheets of the Borrower and its Subsidiaries dated March, 31, 2011 and June 30,
2011 and the related unaudited consolidated statements of income and cash flows
for the Fiscal Quarter then ended, (iii) the unaudited interim consolidated
balance sheets of the Seller and its Subsidiaries dated March, 31, 2011 and
June 30, 2011 and the related unaudited consolidated statements of income and
cash flows for the Fiscal Quarter then ended, (iv) the unaudited interim
consolidated balance sheets of the Borrower and its Subsidiaries dated May, 31,
2011, June 30, 2011, July 31, 2011 and August 31, 2011 and the related unaudited
consolidated statements of income and cash flows for the calendar month then
ended and (v) the unaudited interim consolidated balance sheets of the Seller
and its Subsidiaries dated May, 31, 2011, June 30, 2011, July 31, 2011 and
August 31, 2011 and the related unaudited consolidated statements of income and
cash flows for the calendar month then ended, delivered on the Closing Date:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

 

30



--------------------------------------------------------------------------------

(y) present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries, taken as a whole, and the Seller and its
Subsidiaries, taken as a whole, as applicable and in each case, for the
avoidance of doubt, without giving pro forma effect to the consummation of the
Closing Date Merger, as of the dates thereof and results of operations for the
periods covered thereby.

(b) (i)(A) The pro forma unaudited consolidated balance sheet of the Borrower
and its Subsidiaries dated June 30, 2011 and the related pro forma consolidated
statement of income of Borrower and its Subsidiaries as of and for the
twelve-month period then ended and (B) the combined estimated pro forma
financial statements for the Borrower and its Subsidiaries for Fiscal Year 2011,
including revenue and EBITDA for the Borrower and its Subsidiaries by Fiscal
Quarter, in the case of each of clauses (A) and (B), delivered on the Closing
Date, were (1) prepared by the Borrower giving pro forma effect to the funding
of the Loans and Related Transactions, (2) based on the unaudited consolidated
and consolidating balance sheets of the Borrower, the Seller and their
respective Subsidiaries dated June 30, 2011, (3) prepared in good faith on the
basis of assumptions stated therein, which assumptions were reasonable in light
of existing conditions and (4) prepared in accordance with GAAP, with only such
adjustments thereto as would be required in a manner consistent with GAAP, and
(ii) the consolidated financial projections for the Borrower and its
Subsidiaries for the six year period commencing with the 2012 calendar year
delivered on the Closing Date, in each case, (A) were prepared by the Borrower
giving pro forma effect to the funding of the Loans and Related Transactions as
if the same had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial statements)
and (B) meet the requirements of Regulation S-X under the Securities Act of
1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-1.

(c) Since March 31, 2011, there has been no Material Adverse Effect.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent the Borrower’s good faith estimate of future financial performance and
are based on assumptions believed by the Borrower to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ materially from the projected results.

 

31



--------------------------------------------------------------------------------

3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
(i) any Contractual Obligation dealing with settlement or remedial obligations
of any Credit Party or any Subsidiary of any Credit Party or (ii) any pending
(or, to the knowledge of any Credit Party, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice relating in any manner to
any Environmental Law (and, in the case of any such previously owned, leased,
subleased, operated or otherwise occupied Real Estate, any such pending or
threatened order, action, investigation, suit, proceeding, audit, claim, demand,
dispute or notice concerns a period when a Credit Party or Subsidiary of a
Credit Party had an interest in such Real Property), (c) no Lien in favor of any
Governmental Authority securing, in whole or in part, Environmental Liabilities
has attached to any property of any Credit Party or any Subsidiary of any Credit
Party and, to the knowledge of any Credit Party, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Credit Party and no Subsidiary of any
Credit Party has caused or suffered to occur a Release in violation of
Environmental Law of Hazardous Materials at, to or from any Real Estate, (e) all
Real Estate currently (or to the knowledge of any Credit Party previously)
owned, leased, subleased, operated or otherwise occupied by or for any such
Credit Party and each Subsidiary of each Credit Party is (or, in the case of any
such previously owned, leased, subleased, operated or otherwise occupied Real
Estate, was at all such previous times) free of contamination by any Hazardous
Materials present in violation of Environmental Law and (f) no Credit Party and
no Subsidiary of any Credit Party (i) is or has been engaged in, or has
permitted any current or former tenant to engage in, operations in violation of
any Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and the
Borrower individually are Solvent.

 

32



--------------------------------------------------------------------------------

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
Agent.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person. All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrower and Subsidiaries of the Borrower, those in favor of
Agent, for the benefit of the Secured Parties. All such securities were issued
in compliance with all applicable state and

 

33



--------------------------------------------------------------------------------

federal laws concerning the issuance of securities. All of the issued and
outstanding Stock of each Credit Party (other than Borrower) and each Subsidiary
of each Credit Party is owned by each of the Persons and in the amounts set
forth in Schedule 3.19. Except as set forth in Schedule 3.19, there are no
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or Stock Equivalents or
any Stock or Stock Equivalents of its Subsidiaries. Set forth in Schedule 3.19
is a true and complete organizational chart of Borrower and all of its
Subsidiaries, which the Credit Parties shall update upon notice to Agent
promptly following the completion of any Permitted Acquisition and promptly
following the incorporation, organization or formation of any Subsidiary.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Deposit Accounts and Other Accounts. Schedule 3.21 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a brief description of the purpose of the account, and the
complete account number therefor.

3.22 Merger Agreement. As of the Closing Date, the Borrower has delivered to
Agent (or made available to Agent in an electronic data room) a complete and
correct copy of the Merger Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other material
documents delivered pursuant thereto or in connection therewith). No Credit
Party and, to each Credit Party’s knowledge, no other Person party thereto is in
default in the performance or compliance with any material provisions thereof.
The Merger Agreement complies in all material respects with, and the Closing
Date Merger has been consummated in all material respects in accordance with,
all applicable Requirements of Law. The Merger Agreement is in full force and
effect as of the Closing Date and has not been terminated, rescinded or
withdrawn. All material requisite approvals by Governmental Authorities having
jurisdiction over the Seller, any Credit Party or the other Persons referenced
therein with respect to the transactions contemplated by the Merger Agreement
have been obtained, and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Merger Agreement or to the
conduct by any Credit Party of its business thereafter. To each Credit Party’s
knowledge, the Seller’s representations or warranties in the Merger Agreement
are true and correct in all material respects. Each of the representations and
warranties given by each applicable Credit Party (other than the Seller) in the
Merger Agreement is true and correct in all material respects (without
duplication of any materiality qualifier contained therein).

3.23 Second Lien Term Loan Documents. As of the Closing Date, the Borrower has
delivered to Agent a complete and correct copy of the Second Lien Term Loan
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

34



--------------------------------------------------------------------------------

3.24 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, financial statement or certificate
furnished in writing by or on behalf of any Credit Party or any of their
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials, if any, delivered by or on behalf of any Credit Party to
Agent or the Lenders prior to the Closing Date), contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered;
provided, however, that with respect to financial projections, Borrower
represents in this Section 3.24 only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

3.25 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.26 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and (c) to
the extent applicable to the Credit Parties and their Subsidiaries and
Affiliates, other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

3.27 Health Care Matters.

(a) Compliance with Health Care Laws. Each Group Member is, and at all times
during the six calendar years immediately preceding the Closing Date has been,
in material compliance with all Health Care Laws and requirements of Third Party
Payor Programs applicable to it, its assets, business or operations. No
circumstance exists or event has occurred which could reasonably be expected to
result in a material violation of any Health Care Law or any requirement of any
Third Party Payor Program.

 

35



--------------------------------------------------------------------------------

(b) Health Care Permits. Each Group Member holds, and at all times during the
six calendar years immediately preceding the Closing Date has held, all Health
Care Permits necessary for it to own, lease, sublease or operate its assets or
to conduct its business or operations as presently conducted (including without
limitation, to provide primary medical care services, to subcontract for other
provider services, to operate sleep diagnostic centers and to participate in and
obtain reimbursement under all Third Party Payor Programs in which the Group
Members participate). All such Health Care Permits are, and at all times during
the six calendar years immediately preceding the Closing Date have been, in full
force and effect and there is and has been no material default under, violation
of, or other noncompliance with the terms and conditions of any such Health Care
Permit. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, has resulted or would result in the
suspension, revocation, termination, restriction, limitation, modification or
non-renewal of any material Health Care Permit. No Governmental Authority has
taken, or to the knowledge of any Group Member intends to take, action to
suspend, revoke, terminate, place on probation, restrict, limit, modify or not
renew any Health Care Permit of any Group Member. As of the Closing Date,
Schedule 3.27 sets forth an accurate, complete and current list of all material
Health Care Permits, and all Third Party Payor Authorizations for Third Party
Payor Programs in which any Group Member participates.

(c) Third Party Payor Authorizations. Each Group Member holds, and at all times
during the six calendar years immediately preceding the Closing Date has held,
in full force and effect, all material Third Party Payor Authorizations
necessary to participate in and be reimbursed by all material Third Party Payor
Programs in which any Group Member participates. There is no investigation,
audit, claim review, or other action pending, or to the knowledge of any Group
Member, threatened, which could result in a suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any Third Party Payor
Authorization or result in any Group Member’s exclusion from any Third Party
Payor Program

(d) Licensed Personnel. To the knowledge of each Group Member, the Licensed
Personnel have complied and currently are in compliance in all material respects
with all applicable Health Care Laws, and hold and, at all times that such
Persons have been Licensed Personnel of any Group Member, have held, all
professional licenses and other Health Care Permits and, to the knowledge of
each Group Member, all Third Party Payor Authorizations required in the
performance of such Licensed Personnel’s duties for such Group Member, and, each
such Health Care Permit and Third Party Payor Authorization is in full force and
effect and, to the knowledge of each Group Member, no suspension, revocation,
termination, impairment, modification or non-renewal of any such Permit or Third
Party Payor Authorization is pending or threatened.

(e) Accreditation. Each Group Member has obtained and maintains accreditation in
good standing and without limitation or impairment by all required accrediting
organizations, except where the failure to have or maintain such accreditation
in good standing or imposition of limitation or impairment would not have, in
the aggregate, a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

(f) Proceedings; Audits. There are no pending (or, to the knowledge of any Group
Member, threatened) Proceedings against or affecting any Group Member relating
to any actual or alleged material non-compliance with any Health Care Law or
requirement of any Third Party Payor Program. There are no facts, circumstances
or conditions that would reasonably be expected to form the basis for any such
Proceeding against or affecting any Group Member. There currently exist no
restrictions, deficiencies, required plans of correction or other such remedial
measures with respect to any Health Care Permit of a Group Member, or a Group
Member’s participation in any Third Party Payor Program. Without limiting the
foregoing, no validation review, program integrity review, audit or other
investigation related to any Group Member or its operations, or the consummation
of the transactions contemplated in the Loan Documents or related to the
Collateral (i) has been conducted by or on behalf of any Governmental Authority,
or (ii) is scheduled, pending or, to the knowledge of any Group Member,
threatened.

(g) Overpayments. No Group Member (i) has retained an overpayment received from,
or failed to refund any amount due to, any Third Party Payor in violation of any
Health Care Law or contract; and (ii) except as set forth on Schedule 3.27, has
received written notice of, or has knowledge of, any overpayment or refunds due
to any Third Party Payor.

(h) Material Statements. No Group Member, nor any officer, affiliate, employee
or agent of any Group Member, has made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, failed to disclose a
material fact that must be disclosed to any Governmental Authority, or committed
an act, made a statement or failed to make a statement that, at the time such
statement, disclosure or failure to disclose occurred, would reasonably be
expected to constitute a violation of any Health Care Law.

(i) Prohibited Transactions. No Group Member, nor, to the knowledge of any Group
Member, any officer, affiliate, employee or agent of any Group Member, directly
or indirectly, has (i) offered or paid or solicited or received any
remuneration, in cash or in kind, or made any financial arrangements, in
violation of any Health Care Law; (ii) given or agreed to give, or is aware that
there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) in violation of any Health Care Law; (iii) made or agreed
to make, or is aware that there has been made or that there is any agreement to
make, any contribution, payment or gift of funds or property to, or for the
private use of, any governmental official, employee or agent where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is or was illegal under the laws of any Governmental Authority having
jurisdiction over such payment, contribution or gift; (iv) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason; or
(v) made, or agreed to make, or is aware that there has been made or that there
is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be in violation of any Health
Care Law or used or was given for any purpose other than that described in the
documents supporting such payment. To the knowledge of each Group Member, no
person has filed or has threatened to file against any Group Member or their
Affiliates an action under any federal or state whistleblower statute, including
without limitation, under the False Claims Act of 1863 (31 U.S.C. § 3729 et
seq.).

 

37



--------------------------------------------------------------------------------

(j) Exclusion. None of the Group Members, nor, to the knowledge of any Group
Member, any owner, officer, director, partner, agent, managing employee or
Person with a “direct or indirect ownership interest” (as that phrase is defined
in 42 C.F.R. § 420.201) in any Group Member, nor any Licensed Personnel of any
Group Member, has been (or, has been threatened to be) (i) excluded from any
Third Party Payor Program pursuant to 42 U.S.C. § 1320a-7 and related
regulations, (ii) “suspended” or “debarred” from selling products to the U.S.
government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other applicable laws or regulations,
(iii) debarred, disqualified, suspended or excluded from participation in any
Third Party Payor Program or is listed on the General Services Administration
list of excluded parties, nor is any such debarment, disqualification,
suspension or exclusion threatened or pending, or (iv) made a party to any other
action by any Governmental Authority that may prohibit it from selling products
or providing services to any governmental or other purchaser pursuant to any
federal, state or local laws or regulations.

(k) Corporate Integrity Agreement. None of the Group Members, nor any owner,
officer, director, partner, agent, managing employee or Person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. §1001.1001)
in any Group Member is a party to, or bound by, any order, individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with Health Care Laws.

(l) Reimbursement Coding. To the extent any Group Member provides to its
customers or any other Persons reimbursement coding or billing advice, all such
advice is and, as applicable, has been, in all material respects, complete and
accurate, and conforms and, as applicable, has materially conformed, to the
applicable American Medical Association’s Current Procedural Terminology (CPT),
the International Classification of Disease, Ninth Revision, Clinical
Modification (ICD 9 CM), and other applicable coding systems, and the advice can
be relied upon to create accurate claims for reimbursement by Third Party
Payors.

3.28 Senior Debt. This Agreement and the other Loan Documents and the
Obligations are and will at all times be direct and unconditional general
obligations of the Credit Parties, and rank and will at all times rank in right
of payment and otherwise at least pari passu with all other unsecured
Indebtedness of the Credit Parties, whether now existing or hereafter
outstanding.

 

38



--------------------------------------------------------------------------------

ARTICLE IV -

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
quarterly financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower shall
deliver to Agent and each Lender by Electronic Transmission and (other than for
documents filed with the SEC which shall be delivered in the same form as filed
with the SEC) in detail reasonably satisfactory to Agent and the Required
Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated and consolidating balance
sheets of the Borrower and each of its Subsidiaries as at the end of such Fiscal
Year and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent public accounting firm reasonably acceptable to Agent which report
shall (i) contain an unqualified opinion, stating that such consolidated
financial statements present fairly in all material respects the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years and (ii) not include any explanatory paragraph
expressing substantial doubt as to going concern status; and

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each year, a copy of the unaudited consolidated and
consolidating balance sheets of the Borrower and each of its Subsidiaries, and
the related consolidated and consolidating statements of income and cash flows
as of the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified on behalf of the Borrower by an appropriate Responsible
Officer of the Borrower as being complete and correct and fairly presenting, in
all material respects, in accordance with GAAP, the financial position and the
results of operations of the Borrower and its Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures.

4.2 Certificates; Other Information. The Borrower shall furnish to Agent and
each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries for the Fiscal Quarter and the portion of the Fiscal Year
then ended (or for the Fiscal Year then ended in the case of annual financial
statements), and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to subsection 4.2(d) and discussing the reasons
for any significant variations;

 

39



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrower
by a Responsible Officer of the Borrower;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the SEC or any similar Governmental Authority;

(d) as soon as available and, in any event, no later than the earlier of
(i) fifteen (15) days after the approval of the Borrower’s board of directors
and (ii) seventy (70) days after the last day of each Fiscal Year of the
Borrower, projections and budget for the Credit Parties (and their
Subsidiaries’) consolidated and consolidating financial performance for the
forthcoming Fiscal Year on a quarter by quarter basis, including assumptions
made in the build-up of such budget;

(e) promptly upon receipt thereof, copies of any reports submitted by the
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
management or comment letters submitted by such accountants to management of any
Credit Party in connection with their services;

(f) from time to time, if Agent determines that obtaining appraisals is
necessary in order for Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if a Default or an Event of Default shall have occurred and be
continuing, Agent may, or may require the Borrower to, in either case at the
Borrower’s expense, obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market value of
all or any portion of the personal property of any Credit Party or any
Subsidiary of any Credit Party and the fair market value or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance) of any Real Estate of any Credit Party or any Subsidiary of any
Credit Party;

(g) no later than thirty (30) days after the end of each Fiscal Quarter, a
certificate of a Responsible Officer of Borrower setting forth in reasonable
detail any Margin Stock owned by each Credit Party and each Subsidiary of each
Credit Party as of the last day of such Fiscal Quarter;

(h) together with the delivery of the financial statements referred to in
subsection 4.1(b) above, a summary of the outstanding balances of all
intercompany Indebtedness as of the last day of the Fiscal Quarter covered by
such financial statements, certified as complete and correct in all material
respects by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such financial statements;

 

40



--------------------------------------------------------------------------------

(i) together with the delivery of the financial statements referred to in
subsection 4.1(a) above, each in form and substance satisfactory to the Agent
and certified as complete and correct in all material respects by a Responsible
Officer of the Borrower as part of the Compliance Certificate delivered in
connection with such financial statements, a list of all material insurance
coverage maintained as of the date thereof by any Group Member, together with
such other related documents and information as the Agent may reasonably
require; and

(j) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than four (4) Business Days after a
Responsible Officer of any Group Member has knowledge of):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that will become a Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which with respect
to either of the foregoing would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Group Member or any action, investigation, suit,
proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member, in each case, that (i) seeks injunctive or similar relief of a material
nature or that seeks an injunction or other stay of the performance of any Loan
Document or Related Agreement, (ii) claims an amount of damages or, in the
reasonable judgment of the Borrower, exposes any Group Member to liability, in
either case, in excess of $5,000,000 (or its equivalent in another currency or
currencies) in the aggregate (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer (which for the purposes
hereof includes Healthcare Underwriters Group of Florida and its successors and
assigns) has not denied coverage therefor), (iii) alleges potential or actual
material violations of any Health Care Law by any Group Member or any of its
Licensed Personnel or (iv) if adversely determined would have a Material Adverse
Effect;

(e)(i) the receipt by any Credit Party of any written notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or

 

41



--------------------------------------------------------------------------------

Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in Material Environmental
Liabilities, (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate, if such acquisition or lease would
have a reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Borrower of Stock or Stock Equivalents not requiring a mandatory prepayment
hereunder);

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

 

42



--------------------------------------------------------------------------------

(l) the voluntary disclosure by any Group Member to the Office of the Inspector
General of the United States Department of Health and Human Services, or any
Third Party Payor Program (including to any intermediary, carrier or contractor
of such program), of an actual or potential overpayment matter involving the
submission of claims to a Third Party Payor in an amount greater than $250,000;

(m) that any Group Member, or to the knowledge of any Group Member, an owner,
officer, manager, employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. §420.201) in any Group Member:
(i) has had a civil monetary penalty assessed against him or her pursuant to 42
U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (ii) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty; (iii) has been convicted (as that
term is defined in 42 C.F.R. §1001.2) of any of those offenses described in 42
U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a
proceeding seeking to assess such penalty; or (iv) has been involved or named in
a U.S. Attorney complaint made or any other action taken pursuant to the False
Claims Act under 31 U.S.C. §§3729-3731 or in any qui tam action brought pursuant
to 31 U.S.C. §3729 et seq.;

(n) receipt by any Group Member of any notice or communication from an
accrediting organization that such Person is (i) subject to or is required to
file a plan of correction with respect to any accreditation survey, or (ii) in
danger of losing its accreditation due to a failure to comply with a plan of
correction;

(o) any material health care survey, report or other communication related to
licensure, accreditation, or participation in any Third Party Payor Program that
includes any statement of deficiencies pertaining to any Group Member;

(p) any material validation review, program integrity review or material
reimbursement audits related to any Group Member in connection with any Third
Party Payor Program;

(q) any claim to recover any alleged overpayments with respect to any
receivables in excess of $250,000;

(r) notice of any material reduction in the level of reimbursement expected to
be received with respect to receivables;

(s) any allegations of licensure violations or fraudulent acts or omissions
involving any Group Member, or, to the knowledge of any Group Member, any
Licensed Personnel;

(t) the pending or, to the knowledge of any Group Member, threatened imposition
of any material fine or penalty by any Governmental Authority under any Health
Care Law against any Group Member, or, to the knowledge of any Group Member, any
Licensed Personnel;

 

43



--------------------------------------------------------------------------------

(u) any changes in any Health Care Law (including the adoption of a new Health
Care Law) known to a Group Member that would, in the aggregate, have a Material
Adverse Effect;

(v) notice of any Group Member’s fees in excess of $250,000 being contested or
disputed;

(w) any pending or threatened revocation, suspension, termination, probation,
restriction, limitation, denial, or non-renewal with respect to any Health Care
Permit or Third Party Payor Authorization;

(x) any non-routine and material inspection of any facility of a Group member by
any Governmental Authority;

(y) notice of the occurrence of any reportable event as defined in any corporate
integrity agreement, corporate compliance agreement or deferred prosecution
agreement pursuant to which any Group Member has to make a submission to any
Governmental Authority or other Person under the terms of such agreement, if
any; and

(z) without duplication, any failure of any Group Member to comply with the
covenants and conditions of Section 4.17 hereof.

Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of the Borrower, setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

 

44



--------------------------------------------------------------------------------

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation or non-renewal of which would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used in its business in good working order and condition, ordinary wear and tear
excepted and shall make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the Borrower)
of a nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Credit
Parties and (ii) cause all such insurance relating to any property or business
of any Credit Party to name Agent as additional insured or loss payee, as
appropriate. All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent) and extra
expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Agent, will provide that the insurance
companies will give Agent at least thirty (30) days’ prior written notice before
any such policy or policies of insurance shall be altered or canceled and that
no act or default of the Credit Parties or any other Person shall affect the
right of Agent to recover under such policy or policies of insurance in case of
loss or damage. Each Credit Party shall direct all present and future insurers
under its “All Risk” policies of property insurance to pay all proceeds payable
thereunder directly to Agent, subject to the Borrower’s rights under
Section 1.8(c) hereof. If any insurance proceeds are paid by check, draft or
other instrument payable to any Credit Party and Agent jointly, Agent may
endorse such Credit Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash. Agent reserves the right at any time,
upon review of each Credit Party’s risk profile, to require additional forms and
limits of insurance. Notwithstanding the requirement in subsection (i) above,
Federal Flood Insurance shall not be required for Real Estate not located in a
Special Flood Hazard Area.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests, including interests
in the Credit Parties’ and

 

45



--------------------------------------------------------------------------------

their Subsidiaries’ properties. This insurance may, but need not, protect the
Credit Parties’ and their Subsidiaries’ interests. The coverage that Agent
purchases may not pay any claim that any Credit Party or any Subsidiary of any
Credit Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. The Borrower may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower may be able to obtain on its own.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c) all Indebtedness greater than $1,000,000 individually, as and when due and
payable (after giving effect to applicable grace periods), but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation to which
such Credit Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, including the Related Agreements, except where the
failure to perform would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP in all material respects

 

46



--------------------------------------------------------------------------------

consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Person. Each Credit Party shall, and
shall cause each of its Subsidiaries to, with respect to each owned, leased, or
controlled property, during normal business hours and upon reasonable advance
notice up to two times per Fiscal Year (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof):
(a) provide access to such property to Agent and any of its Related Persons; and
(b) subject to applicable privacy laws regarding patient or other records,
permit Agent and any of its Related Persons to conduct field examinations,
audit, inspect, and make extracts and copies (or take originals if reasonably
necessary for the purpose of preserving, perfecting or realizing upon
Collateral) from all of such Credit Party’s books and records, and evaluate and
make physical verifications and appraisals of the Inventory and other Collateral
in any manner and through any medium that Agent considers advisable, in each
instance, at the Credit Parties’ expense; provided the Credit Parties shall only
be obligated to reimburse Agent for the expenses of one such field examination,
audit and inspection per calendar year or more frequently if an Event of Default
has occurred and is continuing. Any Lender may accompany Agent or its Related
Persons in connection with any inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) first to refinance Prior Indebtedness on the Closing Date and then
to pay on the Closing Date a portion of the consideration under the Merger
Agreement, (b) to pay costs and expenses of the Related Transactions and costs
and expenses required to be paid pursuant to Section 2.1, and (c) in the case of
Revolving Loans, for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement; provided, however, in no event may proceeds of
Revolving Loans be used, directly or indirectly, to make an optional prepayment
of Term Loan. The proceeds of the Incremental Term Loans shall be used by the
Borrower solely for the purposes specified in the applicable Incremental Term
Loan Assumption Agreement.

4.11 Cash Management Systems.

(a) Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements with
respect to each of its deposit, securities, commodity or similar accounts
maintained by such Person (other than (i) any payroll accounts into which there
is deposited no funds other than those intended solely to cover wages for
employees of the Credit Parties so long as such payroll account is a zero
balance account, (ii) any accounts constituting employee withholding and trust
accounts and containing only funds deducted from pay otherwise due to employees
for services rendered to be applied toward the tax obligations of such
employees, (iii) to the extent not maintained at Bank of America, petty cash
accounts with a balance of less than $50,000 individually and $500,000 in the
aggregate for all such accounts and (iv) any Segregated Governmental Account) as
of or after the Closing Date.

(b) In addition, in order to segregate and to facilitate perfection of the
Agent’s security interest in funds received from Governmental Payors making
payments under Medicare or Medicaid, if any, the Credit Parties agree that the
Credit Parties shall (a) segregate collections made from Governmental Payors
making payments under Medicare or Medicaid, from

 

47



--------------------------------------------------------------------------------

collections made from all other Account Debtors and customers of the applicable
Credit Parties, including, without limitation, by (i) notifying all payors
(other than Governmental Payors making payments under Medicare or Medicaid) then
instructed to make payments to such Credit Parties’ deposit accounts to make
payments to a deposit account subject to a Control Agreement, and (ii) notifying
all Governmental Payors making payments under Medicare or Medicaid to make
payments to a Segregated Governmental Account, and (b) enter into, and cause
each applicable depository to enter into, a “sweep” agreement (a “Sweep
Agreement”) with respect to each Segregated Governmental Account (and, prior to
such segregation of collections from Governmental Payors, with respect to each
deposit account receiving payments from Governmental Payors made under Medicare
or Medicaid) pursuant to which such depository will agree to sweep amounts
deposited therein on daily basis to a deposit account of the Credit Parties
subject to a Control Agreement in favor of the Agent as and when funds clear and
become available in accordance with such depository’s customary procedures, each
with such financial institution and each in form and substance reasonably
acceptable to the Agent. No Credit Party may change any sweep instruction set
forth in such Sweep Agreement without the prior written consent of the Agent;
provided that so long as prior written notice is provided to the Agent, each
Credit Party shall be entitled as necessary to be in compliance with Health Care
Laws to unilaterally waive, revoke, terminate or amend any sweep instructions or
Sweep Agreement; provided, further, that upon any such waiver, revocation,
termination or amendment, the Credit Parties shall cooperate with Agent to
promptly reinstate, in accordance with Health Care Laws, such sweep instructions
or Sweep Agreements, as applicable, and shall take all actions reasonably
required for such reinstatement. To the extent any Person, whether a
Governmental Payor or otherwise, remits payments to an incorrect deposit account
or otherwise makes payments not in accordance with the provisions of this
Section 4.11 or an applicable Credit Party’s payment direction, such Credit
Party shall contact such Person and use its commercially reasonable efforts to
redirect payment from such Person in accordance with the terms hereof. The Agent
agrees and confirms that Credit Parties will have sole dominion and “control”
(within the meaning of Section 9-104 of the UCC and the common law) over each
Segregated Governmental Account and all funds therein and the Agent disclaims
any right of any nature whatsoever to control or otherwise direct or make any
claim against the funds held in any Segregated Governmental Account from time to
time.

4.12 Landlord Agreements. Each Credit Party shall (i) obtain a landlord
agreement or bailee or mortgagee waivers, as applicable and in each case, in
form and substance reasonably satisfactory to Agent, from the lessor of each
leased property, bailee in possession of any Collateral or mortgagee of any
owned property (a “Collateral Access Agreement”) with respect to each location
set forth on Schedule 4.12(i), (ii) use commercially reasonable efforts to
obtain a Collateral Access Agreement with respect to each other location where
Collateral with a fair market value in excess of $500,000 is stored or located,
including, as of the Closing Date, the locations listed on Schedule 4.12(ii) and
(iii) obtain a Collateral Access Agreement with respect to Unit No. 208 and Unit
No. 210, 208 NE 19th Drive, Okeechobee Medical Office Building, Okeechobee
County, FL 34972 if at any time the fair market value of Collateral stored or
located at such location exceeds $500,000.

4.13 Further Assurances.

 

48



--------------------------------------------------------------------------------

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein taken as a
whole not misleading in light of the circumstances in which made, and will
promptly disclose to Agent and the Lenders and correct any material defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) and, to the
extent no 956 Impact exists, Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary and Foreign Subsidiaries to guaranty the Obligations and to
cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such guaranty. Furthermore
and except as otherwise approved in writing by Required Lenders, each Credit
Party shall, and shall cause (x) each of its Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) to, pledge
all of the Stock and Stock Equivalents of each of its Domestic Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
and First Tier Foreign Subsidiaries (provided that with respect to any First
Tier Foreign Subsidiary, if a 956 Impact exists such pledge shall be limited to
sixty-five percent (65%) of such Foreign Subsidiary’s outstanding voting Stock
and Stock Equivalents and one hundred percent (100%) of such Foreign
Subsidiary’s outstanding non-voting Stock and Stock Equivalents) and (y) to the
extent no 956 Impact exists, each of its Foreign Subsidiaries to, pledge all of
the Stock and Stock Equivalent of each of its Subsidiaries, in each instance, to
Agent, for the benefit of the Secured Parties, to secure the Obligations. In
connection with each pledge of Stock and Stock Equivalents, the Credit Parties
shall deliver, or cause to be delivered, to Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank. In the event
any Credit Party or any Domestic Subsidiary (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary) or, to the extent no 956 Impact
exists, any Foreign Subsidiary or any Domestic Subsidiary owned indirectly
through a Foreign Subsidiary, of any Credit Party acquires any Real Estate with
a fair market value in excess of $1,000,000 or, when aggregated with the fair
market values of all Real Estate owned by a Credit Party or any Domestic
Subsidiary (other than Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary) or, to the extent no 956 Impact exists, any Foreign Subsidiary or
any Domestic Subsidiary owned indirectly through a Foreign Subsidiary, of any
Credit Party that is not subject to a Mortgage in favor of Agent, $3,000,000,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be

 

49



--------------------------------------------------------------------------------

executed and/or delivered, to Agent, (v) an appraisal complying with FIRREA,
(w) within forty-five (45) days of receipt of notice from Agent that Real Estate
is located in a Special Flood Hazard Area, Federal Flood Insurance as required
by subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens,
other than Permitted Liens, (y) then current A.L.T.A. surveys, certified to
Agent by a licensed surveyor sufficient to allow the issuer of the lender’s
title insurance policy to issue such policy without a survey exception and
(z) an environmental site assessment prepared by a qualified firm reasonably
acceptable to Agent, in form and substance satisfactory to Agent. A “956 Impact”
will be deemed to exist to the extent the issuance of a guaranty by, grant of a
Lien by, or pledge of greater than two-thirds of the voting Stock and Stock
Equivalents of, a Foreign Subsidiary, would result in material incremental
income tax liability as a result of the application of Section 956 of the Code,
taking into account actual anticipated repatriation of funds, foreign tax
credits and other relevant factors. In addition to the obligations set forth in
subsections 4.6(a) and 4.13(b)(w), within forty-five (45) days after written
notice from Agent to the Credit Parties that any Real Estate is located in a
Special Flood Hazard Area, the Credit Parties shall satisfy the Federal Flood
Insurance requirements of subsection 4.6(a). Notwithstanding the anything to the
contrary contained herein, the Credit Parties will not be required to take any
action to perfect a security interest in any asset where Agent and Borrower
agree the cost of perfection is excessive in relation to the benefit afforded
thereby.

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and, if any such Credit Party fails to promptly
cause such performance, allow Agent and its Related Persons access to such Real
Estate for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as Agent may from time to time reasonably request.
Such audits, assessments and reports, to the extent not conducted by Agent or
any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent.

4.15 Interest Rate Protection. Within ninety (90) days of the Closing Date, the
Borrower shall enter into, and thereafter maintain, Rate Contracts providing
protection against fluctuations in interest rates with one or more financial
institutions with respect to at least 50% of the aggregate principal amount of
the Borrower’s consolidated Indebtedness subject to floating interest rates
(other than Indebtedness incurred by the Borrower hereunder in connection with
the Revolving Loan Commitments) on the date hereof, which agreements shall
provide for not less than a three (3) year term and containing such other terms
as are customary and are satisfactory to Agent.

 

50



--------------------------------------------------------------------------------

4.16 Credit Rating. The Borrower shall at all times use its commercially
reasonable efforts to obtain and to cause a credit rating by S&P and by Moody’s
to be maintained with respect to the Loans and the Borrower hereunder.

4.17 Compliance with Health Care Laws.

(a) Without limiting or qualifying Section 4.8 hereof, or any other provision of
this Agreement, each Group Member will comply in all material respects with all
applicable Health Care Laws relating to the operation of such Person’s business.

(b) Each Group Member shall:

(i) obtain, maintain and preserve, and cause each of its Subsidiaries to obtain,
maintain and preserve, and take all necessary action to timely renew, all
material Health Care Permits (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in Medicare, Medicaid or any other Third Party Payor programs) which
are necessary in the proper conduct of its business;

(ii) be and remain in material compliance with all requirements for
participation in, and for licensure required to provide the goods or services
that are reimbursable under, Medicare, Medicaid and other Third Party Payor
Programs;

(iii) use commercially reasonable efforts to cause all Licensed Personnel to
comply in all material respects with all applicable Health Care Laws in the
performance of their duties to or for any Group Member, and to maintain in full
force and effect all professional licenses and other Health Care Permits
required to perform such duties; and

(iv) keep and maintain all records required to be maintained by any Governmental
Authority or otherwise under any Health Care Law.

(c) Each Group Member shall maintain a corporate and health care regulatory
compliance program (“CCP”) which addresses the requirements of Health Care Laws,
including without limitation HIPAA and includes at least the following
components and allows the Agent and/or any consultants from time to time to
review such CCP: (i) standards of conduct and procedures that describe
compliance policies regarding laws with an emphasis on prevention of fraud and
abuse; (ii) a specific officer within high-level personnel identified as having
overall responsibility for compliance with such standards and procedures;
(iii) training and education programs which effectively communicate the
compliance standards and procedures to employees and agents, including, without
limitation, fraud and abuse laws and illegal billing practices; (iv) auditing
and monitoring systems and reasonable steps for achieving compliance with such
standards and procedures including, without limitation, publicizing a report
system to allow employees and other agents to anonymously report criminal or
suspect conduct and potential

 

51



--------------------------------------------------------------------------------

compliance problems; (v) disciplinary guidelines and consistent enforcement of
compliance policies including, without limitation, discipline of individuals
responsible for the failure to detect violations of the CCP; and (vi) mechanisms
to immediately respond to detected violations of the CCP. The Group Members
shall modify such CCPs from time to time, as may be necessary to ensure
continuing compliance with all applicable Health Care Laws. Upon request, the
Agent (and/or its consultants) shall be permitted to review such CCPs.

4.18 Post-Closing Deliveries and Requirements. The Borrower shall deliver, or
shall cause to be delivered, to the Agent the items described on Schedule 4.18
and shall comply with all requirements set forth on Schedule 4.18, in each case,
(i) notwithstanding any requirement to the contrary contained herein, on or
before the date specified on such Schedule for the delivery thereof, or such
later date as the Agent may agree to in its sole discretion, and (ii) in form
and substance reasonably satisfactory to Agent.

ARTICLE V -

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement or renewal Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

52



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $5,000,000;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, do
not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and not in excess of $5,000,000 in the aggregate at any time
outstanding; provided that (i) any such Lien attaches to such Property
concurrently with or within twenty (20) days after the acquisition thereof,
(ii) such Lien attaches solely to the Property so acquired in such transaction
and the proceeds thereof, and (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor, sublessor or licensor under any lease or
license permitted by this Agreement;

(k) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

(l) non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

(m) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the Uniform Commercial Code;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

53



--------------------------------------------------------------------------------

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
Ordinary Course of Business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(q) Liens in and to the Collateral to secure the Second Lien Term Loan Facility,
in each case, subject to the terms of the Intercreditor Agreement;

(r) Liens on cash earnest money deposits in connection with Permitted
Acquisitions;

(s) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credits and products and proceeds thereof;

(t) options, put and calls, rights of first refusal and any other customary
transfer restrictions relating to Investments in joint ventures, partnerships
and the like permitted hereunder and any transfer restrictions existing on the
Closing Date regarding Investments in joint ventures listed on Schedule 5.1(t);

(u) Liens securing Indebtedness not to exceed $5,000,000 in the aggregate
payable to sellers in connection with Permitted Acquisitions; provided, that
(i) such Liens attach solely to the Property so acquired in such transaction and
the proceeds thereof and (ii) to the extent requested by Agent, such
Indebtedness is subordinated to the Obligations pursuant to documentation
reasonably satisfactory to the Agent; and

(v) other liens outstanding in an aggregate amount not to exceed $2,000,000;

provided, however, that Indebtedness owed by any Credit Party or any Subsidiary
of any Credit Party to Oncology Supply that is secured by Liens permitted
pursuant to any exception provided in this Section 5.1 shall not exceed $500,000
in the aggregate at any time outstanding.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a) dispositions of Inventory, or worn-out or surplus equipment, all in the
Ordinary Course of Business;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8; provided,
that (i) at the time of

 

54



--------------------------------------------------------------------------------

any disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than 75% of the aggregate sales price from such
disposition shall be paid in cash, (iii) the aggregate fair market value of all
assets so sold by the Credit Parties and their Subsidiaries, together, shall not
exceed in any Fiscal Year $2,000,000 and (iv) after giving effect to such
disposition, the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent Fiscal Quarter
for which financial statements have been delivered;

(c) dispositions of Cash Equivalents;

(d) transactions permitted under subsection 5.1(l);

(e) dispositions by a Subsidiary to Borrower or to any other wholly-owned
Subsidiary that is a Credit Party;

(f) unwinding of any Secured Rate Contracts;

(g) disposition of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in a bankruptcy or
similar proceeding and exclusive of factoring or similar arrangements;

(h) disposition of equipment or real property to the extent exchanged for credit
against the purchase price of similar replacement property; and

(i) disposition of any or all Sleep Assets on or before the second anniversary
of the Closing Date (or such later date as the Agent shall agree to in its sole
discretion).

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except Permitted
Acquisitions and except upon not less than five (5) Business Days prior written
notice to Agent, (a) any Subsidiary of the Borrower may merge with, or dissolve
or liquidate into, the Borrower or a Wholly-Owned Subsidiary of the Borrower
which is a Domestic Subsidiary, provided, that, as applicable, the Borrower or
such Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the
continuing or surviving entity and all actions reasonably required by Agent,
including actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent, shall have been
completed, and (b) any Foreign Subsidiary may merge with or dissolve or
liquidate into another Foreign Subsidiary provided if a First Tier Foreign
Subsidiary is a constituent entity in such merger, dissolution or liquidation,
such First Tier Foreign Subsidiary shall be the continuing or surviving entity.

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire, or make any
commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary, or (ii) make or commit to make
any Acquisitions, or any other acquisition of all or substantially all of the
assets of another Person, or of any business or division of any Person,
including without

 

55



--------------------------------------------------------------------------------

limitation, by way of merger, consolidation or other combination or (iii) make
or purchase or commit to make or purchase, any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including the Borrower, any Affiliate of the Borrower or any Subsidiary of the
Borrower (the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

(a) Investments in cash, Cash Equivalents and Cash Equivalent Alternatives;
provided, however, that the aggregate amount of Investments in Cash Equivalent
Alternatives may not be increased through additional fundings or purchases by
any Credit Party or any of its Subsidiaries (i) at any time when the aggregate
amount of Investments in cash and Cash Equivalents is less than $10,000,000,
(ii) at any time prior to the second anniversary of the Closing Date when the
aggregate amount of Revolving Loans outstanding exceeds $15,000,000 or (iii) at
any time on or after the second anniversary of the Closing Date when any
Revolving Loan is outstanding;

(b) extensions of credit and other Investments by (i) any Credit Party to any
other Credit Party, (ii) the Borrower or any Domestic Subsidiary of the Borrower
to Foreign Subsidiaries of the Borrower not to exceed $500,000 in the aggregate
at any time outstanding for all such extensions of credit; provided, that if any
extensions of credit described in foregoing clauses (i) and (ii) are evidenced
by notes, such notes shall be pledged to Agent, for the benefit of the Secured
Parties, and have such terms as Agent may reasonably require and (iii) a Foreign
Subsidiary of the Borrower to another Foreign Subsidiary of the Borrower;

(c) loans and advances to officers, directors and employees in the Ordinary
Course of Business not to exceed $2,000,000 in the aggregate at any time
outstanding;

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(f) Investments consisting of non-cash loans made by the Borrower to officers,
directors and employees of a Credit Party which are used by such Persons to
purchase simultaneously Stock or Stock Equivalents of the Borrower;

(g) Investments existing on the Closing Date and set forth on Schedule 5.4 and
any extension or renewal thereof, provided that the amount of the original
Investment is not increased;

(h) Investments comprised of Contingent Obligations permitted by Section 5.9;

(i) Permitted Acquisitions;

(j) Investments in Secured Rate Contracts;

 

56



--------------------------------------------------------------------------------

(k) Investments in Capital Expenditures permitted hereby;

(l) any Investment made as a result of the receipt of non-cash consideration
from the sale of assets permitted hereunder;

(m) Investments, in the ordinary course of business and in an aggregate amount
not in excess of the reserves as shall be required by GAAP after taking into
account any advice of the Borrower’s actuarial consultants and auditors, in
Healthcare Underwriters Group of Florida, to the extent not an Affiliate of any
Credit Party, for the sole purpose of acquiring and maintaining insurance
coverage for one or more of the Credit Parties; and

(n) other Investments in an aggregate amount not to exceed $5,000,000.

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, the aggregate amount of Investments (including
Acquisitions) (i) after the Closing Date in assets to be utilized solely in
connection with, or in a Target or a division of a Target primarily engaged in,
the operation of sleep diagnostic centers shall not exceed $10,000,000 in the
aggregate (or such greater amount as Required Lenders may agree) and (ii) in
Premier Sleep Services, LLC and Sleep Therapy, LLC shall not exceed $500,000 in
the aggregate.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (i) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) other unsecured Indebtedness not exceeding in the aggregate at any time
outstanding $20,000,000;

(g) Indebtedness of the Borrower under the Second Lien Term Loan Facility in an
aggregate principal amount not to exceed $75,000,000, less the aggregate amount
of all mandatory prepayments and payments of scheduled amortization (if any) of
such Indebtedness, and any Permitted Refinancings thereof, subject to the terms
of the Intercreditor Agreement; and

 

57



--------------------------------------------------------------------------------

(h) Indebtedness of a Person acquired in a Permitted Acquisition; provided that
such Indebtedness shall not to exceed $20,000,000 in the aggregate at any time
outstanding and shall not have been incurred in contemplation of or in
conjunction with such Permitted Acquisition.

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of Borrower or of any such Subsidiary, except:

(a) as expressly permitted by this Agreement; or

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent; provided that the foregoing restriction shall not apply to
transactions between the Borrower and any Wholly-Owned Subsidiary that is a
Credit Party.

5.7 Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:

(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business;

(b) payment in cash of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings not to
exceed in the aggregate, with respect to all such items, $1,500,000 in any
Fiscal Year of the Borrower; and

(c) the issuance of Stock or Stock Equivalents under any employee stock option
or other employee benefits plan.

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

 

58



--------------------------------------------------------------------------------

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent or
pursuant to Section 4.15;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

(i) other Contingent Obligations not exceeding $5,000,000 in the aggregate at
any time outstanding.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, have a Material Adverse Effect. No Credit Party shall cause or suffer
to exist any event that could result in the imposition of a Lien on any asset of
a Credit Party having a value in excess of $2,000,000 with respect to any
Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that:

(a) any Wholly-Owned Subsidiary of Borrower may declare and pay dividends to
Borrower or any other Wholly-Owned Subsidiary of Borrower that is a Credit
Party;

 

59



--------------------------------------------------------------------------------

(b) Borrower may make the Restricted Payments described on Schedule 5.11;

(c) Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(d) Borrower may purchase up to $5,000,000 of its common stock each Fiscal Year
pursuant to a stock buy-back or repurchase plan adopted by its board of
directors; provided that (i) in the event the Borrower does not expend the
entire $5,000,000 in any Fiscal Year, the Borrower may carry forward to the
immediately succeeding Fiscal Year 100% of the unutilized portion, (ii) the
aggregate Restricted Payments permitted under this clause (d) during the term of
this Agreement shall not exceed $15,000,000, (iii) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
Restricted Payment and (iv) after giving effect to such Restricted Payment,
(A) the Credit Parties are in compliance on a pro forma basis with the covenants
set forth in Article VI, recomputed for the most recent Fiscal Quarter for which
financial statements have been delivered, and (B) Availability is not less than
$5,000,000; and

(e) Borrower may redeem from officers, directors and employees Stock and Stock
Equivalents (and pay any related withholding or similar taxes) provided all of
the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered;

(iii) the aggregate Restricted Payments permitted under this clause (e) shall
not exceed (A) $1,000,000 in any Fiscal Year of the Borrower or (B) $3,000,000
during the term of this Agreement; and

(iv) after giving effect to such Restricted Payment, Availability is not less
than $5,000,000; and

provided further that permitting the holder of a any Stock Equivalent to
purchase Stock or Stock Equivalents through “cashless” exercise shall not be
deemed to be a Restricted Payment.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the date hereof. From
and after the Closing Date, the Borrower shall not (i) enter into any contracts
that generate revenue or (ii) except to the extent that it is reasonably
commercially necessary that the Borrower, as opposed to another Credit Party, be
a party thereto, enter into any employment agreements, leases or contracts that
are material to the operations of the Credit Parties and their Subsidiaries.

 

60



--------------------------------------------------------------------------------

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to
amend any of its Organization Documents in any respect adverse to Agent or
Lenders.

5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party except for changes to the Fiscal Year of Seller
or its Subsidiaries to be the same Fiscal Year as the Borrower, (iii) change its
name as it appears in official filings in its jurisdiction of organization or
(iv) change its jurisdiction of organization, in the case of clauses (iii) and
(iv), without at least twenty (20) days’ prior written notice to Agent and the
acknowledgement of Agent that all actions required by Agent, including those to
continue the perfection of its Liens, have been completed.

5.15 Amendments to Related Agreements and Subordinated Indebtedness.

(a) No Credit Party shall and no Credit Party shall permit any of its
Subsidiaries, to (i) amend, supplement, waive or otherwise modify any provision
of any Related Agreement (other than the Second Lien Term Loan Documents) in a
manner adverse to Agent or Lenders or which would reasonably be expected to have
a Material Adverse Effect, (ii) take or fail to take any action under any
Related Agreement that would reasonably be expected to have a Material Adverse
Effect or (iii) amend the Second Lien Term Loan Documents unless permitted by
the Intercreditor Agreement.

(b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
Subordinated Indebtedness if the effect of such change or amendment is to:
(i) increase the interest rate on such Indebtedness by more than 0.25%;
(ii) shorten the dates upon which payments of principal or interest are due on
such Indebtedness; (iii) add or change in a manner adverse to the Credit Parties
any event of default or add or make more restrictive any covenant with respect
to such Indebtedness; (iv) change in a manner adverse to the Credit Parties the
prepayment provisions of such Indebtedness; (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the Credit Parties or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Credit
Parties, Agent or Lenders.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to the Borrower or any other Credit Party, in each case, other
than as provided in this Agreement, any other Loan Document or any Second Lien
Term Loan Document. No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to,

 

61



--------------------------------------------------------------------------------

directly or indirectly, enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of Agent, whether now owned or hereafter acquired,
except in connection with (i) any document or instrument governing Liens
permitted pursuant to subsections 5.1(h), 5.1(i) and 5.1(q) or otherwise
permitted hereunder and set forth on Schedule 5.16, provided, in each case, that
any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens, (ii) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 5.4 and applicable solely to such joint ventures entered into in
the ordinary course of business, (iii) customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby provided
that any such restriction contained therein relates only to the asset or assets
subject thereto and (iv) this Agreement, any other Loan Document or any Second
Lien Term Loan Document.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless, in the case of any issuance by a Credit Party other than the
Borrower, such Stock and Stock Equivalents are pledged to Agent, for the benefit
of the Secured Parties, as security for the Obligations, on substantially the
same terms and conditions as the Stock and Stock Equivalents of the Credit
Parties owned by the Borrower are pledged to Agent as of the Closing Date.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.25 and Section 3.26.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), other than
such violations, Environmental Liabilities and effects that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

ARTICLE VI -

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Capital Expenditures. The Credit Parties and their Subsidiaries shall not
make or commit to make Capital Expenditures for any Fiscal Year (or shorter
period) set forth below in excess of the amount set forth in the table below
(the “Capital Expenditure Limitation”) with respect to such Fiscal Year (or
shorter period):

 

Fiscal Period

   Capital Expenditure Limitation  

October 1, 2011 through December 31, 2011

   $ 2,500,000   

Fiscal Year 2012

   $ 5,600,000   

Fiscal Year 2013

   $ 6,000,000   

Fiscal Year 2014

   $ 6,000,000   

Fiscal Year 2015 and each Fiscal Year thereafter

   $ 6,500,000   

; provided, however, in the event the Credit Parties and their Subsidiaries do
not expend the entire Capital Expenditure Limitation in any Fiscal Year, the
Credit Parties and their Subsidiaries may carry forward to the immediately
succeeding Fiscal Year 100% of the unutilized portion; and provided, further,
that if consolidated revenues for the Credit Parties for a Fiscal Year exceed
$800,000,000, the foregoing amounts shall be increased by 10% for such Fiscal
Year. All Capital Expenditures shall first be applied to reduce the
carry-forward from the previous Fiscal Year, if any, and then, the applicable
Capital Expenditure Limitation. “Capital Expenditures” shall be calculated in
the manner set forth in Exhibit 4.2(b).

6.2 Leverage Ratios. (a) The Credit Parties shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to be greater
than the maximum ratio set forth in the table below opposite such Fiscal
Quarter:

 

Fiscal Quarter

   Maximum Total Leverage Ratio  

Q4 2011

     4.20:1.00   

Q1 2012

     4.00:1.00   

Q2 2012

     3.90:1.00   

Q3 2012

     3.70:1.00   

Q4 2012

     3.55:1.00   

Q1 2013

     3.50:1.00   

Q2 2013

     3.05:1.00   

Q3 2013

     2.95:1.00   

Q4 2013

     2.90:1.00   

Q1 2014

     2.80:1.00   

Q2 2014 and each Fiscal Quarter thereafter

     2.75:1.00   

 

63



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).

(b) The Credit Parties shall not permit the Senior Leverage Ratio as of the last
day of any Fiscal Quarter set forth below to be greater than the maximum ratio
set forth in the table below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Maximum Senior Leverage Ratio  

Q4 2011

     3.30:1.00   

Q1 2012

     3.10:1.00   

Q2 2012

     3.00:1.00   

Q3 2012

     2.85:1.00   

Q4 2012

     2.75:1.00   

Q1 2013

     2.65:1.00   

Q2 2013

     2.25:1.00   

Q3 2013

     2.15:1.00   

Q4 2013

     2.10:1.00   

Q1 2014

     2.00:1.00   

Q2 2014 and each Fiscal Quarter thereafter

     1.75:1.00   

“Senior Leverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).

6.3 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio for the twelve fiscal month period ending on the last day
of any Fiscal Quarter set forth below to be less than the minimum ratio set
forth in the table below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Minimum Fixed Charge Ratio  

Q4 2011

     1.15:1.00   

Q1 2012

     1.20:1.00   

Q2 2012

     1.25:1.00   

Q3 2012 and each Fiscal Quarter thereafter

     1.30:1.00   

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

64



--------------------------------------------------------------------------------

ARTICLE VII -

EVENTS OF DEFAULT

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 1.8(e), 4.2(a), 4.2(b),
4.3(a), 4.11(b) or 9.10(d), Sections 4.1, 4.6, 4.9, 4.10, Article V or Article
VI hereof or the Fee Letters; or

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower by
Agent or Required Lenders; or

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or

 

65



--------------------------------------------------------------------------------

(f) Insolvency; Voluntary Proceedings. The Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course (other than as a direct result of a Disposition
of Sleep Assets permitted hereunder); (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $5,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of sixty (60) days after the entry thereof; or

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be, or be asserted to have ceased to be, valid and binding on or
enforceable against any Credit Party or any Subsidiary of any Credit Party party
thereto or any Credit Party or any Subsidiary of any Credit Party shall so state
in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to, or be asserted to have ceased to, create a valid
security interest in Collateral having a value in excess of $3,000,000 purported
to be covered thereby or such security interest shall for any reason (other than
the failure of Agent to take any action within its control) cease to be, or be
asserted to have ceased to be, a perfected and first priority security interest
subject only to Permitted Liens; or

 

66



--------------------------------------------------------------------------------

(k) Ownership. (i) Any person shall become the legal or beneficial owner of, or
shall have acquired, pursuant to any Contractual Obligation or otherwise,
control over the voting rights of, 35% or more of the issued and outstanding
Stock of the Borrower; (ii) at any time, directors as of the date of
determination or directors nominated by the Board a majority of which were
directors as of the date of determination shall cease for any reason other than
death or disability to constitute a majority of the members of the board of
directors of the Borrower then in office; or (iii) a “change of control” or any
term of similar effect, as defined in the Second Lien Term Loan Credit
Agreement; or

(l) Invalidity of Subordination Provisions. Any agreements or instruments
governing Subordinated Indebtedness in excess of $1,000,000 individually or in
the aggregate, or any subordination provisions thereof, shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any Person shall contest in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions; or

(m) Material Agreements. Any agreement that generates greater than 20% of
consolidated annual gross profit shall be terminated for any reason without
being replaced within 30 days by a substantially comparable agreement; or

(n) Health Care Matters. There shall occur any revocation, suspension,
termination, recession, non-renewal or forfeiture or any similar final
administrative action with respect to one or more Health Care Permits, Third
Party Payor Programs or Third Party Payor Authorizations, the effect of which
could reasonably be expected, either individually or in the aggregate, to result
in a Material Adverse Effect.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; provided that prior
to any judgment or decree being entered, any acceleration pursuant to this
clause (b) may be rescinded by the Required Lenders; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

67



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Revolving Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 7.2), and the
Borrower shall thereupon deliver to Agent, to be held for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to 105%
of the amount of Letter of Credit Obligations as additional collateral security
for Obligations in respect of any outstanding Letter of Credit. Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ Obligations in respect of any Letters of Credit.
Pending such application, Agent may (but shall not be obligated to) invest the
same in an interest bearing account in Agent’s name, for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, under which deposits are
available for immediate withdrawal, at such bank or financial institution as the
L/C Issuer and Agent may, in their discretion, select.

ARTICLE VIII -

AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and

 

68



--------------------------------------------------------------------------------

collections arising in connection with the Loan Documents (including in any
proceeding described in subsection 7.1(g) or any other bankruptcy, insolvency or
similar proceeding), and each Person making any payment in connection with any
Loan Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in subsection 7.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Credit Parties and/or the Collateral,
whether under the Loan Documents, applicable Requirements of Law or otherwise
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders
and the L/C Issuers for purposes of the perfection of all Liens with respect to
the Collateral, including any deposit account maintained by a Credit Party with,
and cash and Cash Equivalents held by, such Lender or L/C Issuer, and may
further authorize and direct the Lenders and the L/C Issuers to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
and L/C Issuer hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Lenders and the L/C Issuers (except to the limited extent provided
in subsection 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in
any Loan Document to refer to Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

 

69



--------------------------------------------------------------------------------

8.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (a) the Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuer
and the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.11 or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Agent pursuant to Section 7.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 9.11,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party), subject to
such Person agreeing to the confidentiality provisions hereof. Any such Person
shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

 

70



--------------------------------------------------------------------------------

(a) Agent may, without incurring any liability hereunder (absent gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction), (i) treat the payee of any Note
as its holder until such Note has been assigned in accordance with Section 9.9,
(ii) rely on the Register to the extent set forth in Section 1.4, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Credit Party) and (iv) rely and act upon any
document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

 

71



--------------------------------------------------------------------------------

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon other than resulting from the gross negligence or willful misconduct of
Agent (as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.

(c) Each of the Joint Lead Arrangers, the Joint Book Runners, the Documentation
Agent and the Syndication Agent, in such capacities, shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender, as Agent, as Swingline
Lender or as an L/C Issuer. Without limiting the foregoing, each of the Joint
Lead Arrangers, the Joint Book Runners, the Documentation Agent and the
Syndication Agent, in such capacities, shall not have or be deemed to have any
fiduciary relationship with any Lender or any Credit Party. Each Lender, Agent,
Swingline Lender, L/C Issuer and each Credit Party acknowledges that it has not
relied, and will not rely, on the Joint Lead Arrangers, the Joint Book Runners,
the Documentation Agent and the Syndication Agents in deciding to enter into
this Agreement or in taking or not taking action hereunder. Each of the Joint
Lead Arrangers, the Joint Book Runners, the Documentation Agent and the
Syndication Agent, in such capacities, shall be entitled to resign at any time
by giving notice to Agent and Borrower.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”,
“Required Revolving Lender” and any similar terms shall, except where otherwise
expressly provided in any Loan Document, include, without limitation, Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender or as one of the Required Lenders or Required Revolving
Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case

 

72



--------------------------------------------------------------------------------

based on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of Agent or any of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party and without limitation of the
Credit Parties’ obligations to do so) promptly upon demand, severally and
ratably, for any reasonable and documented costs and expenses (including
reasonable fees, charges and disbursements of legal advisors and fees, charges
and disbursements of financial and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party and without limitation
of the Credit Parties’ obligations to do so), severally and ratably, from and
against Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted from the gross
negligence or willful misconduct of Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

73



--------------------------------------------------------------------------------

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice (which
date shall be no less than thirty (30) days after the date of such notice) or,
if no such date is set forth therein, upon the date that is thirty (30) days
after such notice is delivered. If Agent delivers any such notice, the Required
Lenders shall have the right to appoint a successor Agent. If, within thirty
(30) days after the retiring Agent having given notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations as Agent (but not as a Lender or L/C
Issuer, if applicable) under the Loan Documents except as set forth in clause
(iv) below, (ii) the Lenders shall assume and perform all of the duties of Agent
until a successor Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Agent and its Related Persons shall no longer have the
benefit of any provision of any Loan Document in its capacity as Agent other
than with respect to any actions taken or omitted to be taken while such
retiring Agent was, or because such Agent had been, validly acting as Agent
under the Loan Documents and (iv) subject to its rights under Section 8.3, the
retiring Agent shall take such action as may be reasonably necessary to assign
to the successor Agent its rights as Agent under the Loan Documents.
Notwithstanding the foregoing, the retiring Agent shall remain Agent for
purposes of holding Collateral until a successor Agent is appointed in
accordance with the terms hereof. Effective immediately upon its acceptance of a
valid appointment as Agent, a successor Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring Agent
under the Loan Documents.

 

74



--------------------------------------------------------------------------------

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral, in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower, to execute and deliver
or file such documents and to perform other actions reasonably necessary to
release the guaranties and Liens when and as directed in this Section 8.10.

 

75



--------------------------------------------------------------------------------

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII,
Section 9.3, Section 9.9, Section 9.10, Section 9.11, Section 9.17, Section 9.24
and Section 10.1 (and, solely with respect to L/C Issuers, subsection 1.1(c))
and the decisions and actions of Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.8 only to the extent of Liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall not be limited by any concept of pro rata share
or similar concept, (b) each of Agent, the Lenders and the L/C Issuers party
hereto shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

ARTICLE IX -

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrower and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders directly affected thereby (or by Agent with the consent of all the
Lenders directly affected thereby), in addition to the Required Lenders (which
may include the Lenders directly affected thereby) (or by Agent with the consent
of the Required Lenders, which may include the Lenders directly affected
thereby) and the Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);

 

76



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver or decrease of the default interest margin shall only
require the consent of Required Lenders) or the amount of interest payable in
cash specified herein on any Loan, or of any fees or other amounts payable
hereunder or under any other Loan Document, including L/C Reimbursement
Obligations;

(iv) amend or modify subsection 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

(c) No amendment or waiver shall, unless signed by Agent and Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders):
(i) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Revolving Loan (or of any L/C Issuer to issue any Letter
of Credit) in Section 2.2; (ii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in
Section 2.2; (iii) amend or waive this subsection 9.1(c) or the definitions of
the terms

 

77



--------------------------------------------------------------------------------

used in this subsection 9.1(c) insofar as the definitions affect the substance
of this subsection 9.1(c); and (iv) change the definition of the term Required
Revolving Lenders or the percentage of Lenders which shall be required for
Revolving Lenders to take any action hereunder.

(d) Notwithstanding anything to the contrary contained in this Section 9.1,
(w) any Lender may agree to extend the Term Loan Maturity Date with respect to
its Term Loans without the consent of Agent or any other Lender, (x) the
Borrower may amend Schedules 3.5, 3.7, 3.19 and 3.21 upon notice to Agent,
(y) Agent may amend any schedule of Revolving Loan Commitments on file with
Agent to reflect Sales entered into pursuant to Section 9.9, and (z) Agent and
the Borrower may amend or modify this Agreement and any other Loan Document
(1) following notice from the Agent to the Lenders and consent from Required
Lenders (which consent shall not be unreasonably withheld and shall be deemed to
have been given by any Lender not delivering an objection to the Agent within
five (5) days after delivery of such notice by the Agent to such Lender), to
cure any ambiguity, omission, defect or inconsistency therein, in each case, to
the extent occurring as a result of obvious errors, (2) as is necessary to
comply with any applicable law or government regulations or (3) to grant a new
Lien for the benefit of the Secured Parties, extend an existing Lien over
additional property for the benefit of the Secured Parties or join additional
Persons as Credit Parties.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of the Borrower, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

78



--------------------------------------------------------------------------------

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

79



--------------------------------------------------------------------------------

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS OR ANY CREDIT PARTY WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of the
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

(e) Documents Filed with the SEC. To the extent documents required to be
delivered pursuant to Section 4.1 or Section 4.2 are otherwise filed with the
SEC shall be deemed delivered hereunder upon Borrower filing such documents on
the SEC’s Electronic Data Gathering, Analysis, and Retrieval system (EDGAR).

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders in accordance with this Agreement, shall be
at the expense of such Credit Party, and neither Agent nor any other Secured
Party shall be required under any Loan Document to reimburse any Credit Party or
any Subsidiary of any Credit Party therefor except as expressly provided
therein. In addition, the Borrower agrees to pay or reimburse upon demand
(a) Agent for all reasonable out-of-pocket costs and expenses incurred by it or
any of its Related Persons, in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs of
Agent, the cost of environmental audits, Collateral audits and appraisals,
background checks and similar expenses, to the extent permitted hereunder,
(b) Agent for all reasonable costs and expenses incurred by it

 

80



--------------------------------------------------------------------------------

or any of its Related Persons in connection with internal audit reviews, field
examinations (not to exceed one per calendar year at Borrower’s expense, unless
an Event of Default shall have occurred and be continuing) and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
Agent for its examiners), (c) each of Agent, its Related Persons, and L/C Issuer
for all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including Attorney Costs and
(d) fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent) and, to the extent, in the reasonable determination
of the Required Lenders, a conflict of interest exists or arises, one law firm
on behalf of each Lender affected by such conflict of interest, incurred in
connection with any of the matters referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of the Seller,
any Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
the Borrower and each other Credit Party executing this Agreement waives and
agrees not to assert against any Indemnitee, and shall cause each other Credit
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

 

81



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such property or natural resource or any property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable to acts of such Indemnitee.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
9.6(a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

 

82



--------------------------------------------------------------------------------

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Obligations, Loans and Letters of Credit) to (i) any existing Lender (other than
a Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, as long as no Event of Default is continuing,
the Borrower, and, in the case of any Sale of a Revolving Loan, Letter of Credit
or Revolving Loan Commitment, the Agent and each L/C Issuer that is a Lender,
(which acceptances of L/C Issuer and the Borrower shall be deemed to have been
given unless an objection is delivered to Agent within five (5) Business Days
after notice of a proposed Sale is delivered to the Borrower); provided,
however, that (v) a Sale to a Second Lien Term Loan Lender or holder of any
Subordinated Indebtedness or other Indebtedness junior to the obligations shall
not be permitted except (1) as provided in the Intercreditor Agreement in
respect of the Second Lien Term Loans, (2) with the consent of Agent (which
consent shall not unreasonably withheld or delayed), Sales effected on or prior
to October 20th, 2011 to Second Lien Term Loan Lenders party to the Second Lien
Term Loan Credit Agreement on the Closing Date or any Affiliate or Approved Fund
of any such Second Lien Term Loan Lender or (3) with the consent of Agent, in
its sole discretion, (w) such Sales do not have to be ratable between the
Revolving Loan and Term Loans or between each Term Loan but must be ratable
among the obligations owing to and owed by such Lender with respect to the
Revolving Loans or a Term Loan, (x) for each Loan, the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Loans, Commitments and Letter of Credit Obligations subject
to any such Sale shall be in a minimum amount of $1,000,000, unless such Sale is
made to an existing Lender or an Affiliate or Approved Fund of any existing
Lender, is of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such facility or is made with the prior consent of the
Borrower (to the extent Borrower’s consent is otherwise required) and Agent,
(y) interest accrued prior to and through the date of any such Sale may not be
assigned, and (z) such Sales by Lenders who are Non-Funding Lenders due to
clause (a) of the definition of Non-Funding Lender shall be subject to Agent’s
prior written consent in all instances, unless in connection with such sale,
such Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender
status as contemplated in subsection 1.11(e)(v). Agent’s refusal to accept a
Sale to a Credit Party, an Affiliate of a Credit Party, a holder of Subordinated
Indebtedness or an Affiliate of such a holder, or to a Person that would be a
Non-Funding Lender or an Impacted

 

83



--------------------------------------------------------------------------------

Lender, or the imposition of conditions or limitations (including limitations on
voting) upon Sales to such Persons, shall not be deemed to be unreasonable.
Notwithstanding anything contained in this Agreement (including Section 9.1) or
in any other Loan Document to the contrary, (i) upon any Sale of a Loan to a
Credit Party, such Loan shall be retired and (ii) no Affiliate of a Credit Party
shall, as a result of a Sale or otherwise, (A) have any voting rights under this
Agreement or any other Loan Document or (B) hold more than twenty percent
(20%) of (1) the aggregate unpaid principal balance of the Term Loans
outstanding at any time, (2) the Aggregate Revolving Loan Commitments in effect
at any time (or if the Aggregate Revolving Loan Commitments have terminated, the
aggregate unpaid principal balance of Revolving Loans outstanding at any time)
or (3) the aggregate unpaid principal balance of all Loans outstanding at any
time.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent by the parties to the Sale,
unless waived or reduced by Agent; provided that (i) if a Sale by a Lender is
made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (ii) if a Sale by
a Lender is made to an assignee that is not an Affiliate or Approved Fund of
such assignor Lender, and concurrently to one or more Affiliates or Approved
Funds of such Assignee, then only one assignment fee of $3,500 shall be due in
connection with such Sale (unless waived or reduced by Agent). Upon receipt of
all the foregoing, and conditioned upon such receipt and, if such Assignment is
made in accordance with clause (iii) of subsection 9.9(b), upon Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to

 

84



--------------------------------------------------------------------------------

Regulation A of the Federal Reserve Board), without notice to Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to Agent; provided, however, that
no such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans,
Revolving Loans and Letters of Credit); provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

85



--------------------------------------------------------------------------------

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and each L/C Issuer acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

(b) Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or (B) otherwise to the extent consisting of general portfolio
information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark and hereby grants a non-exclusive,
non-transferable, non-sublicensable, limited and revocable license to use each
Credit Party’s name, product photographs, logo or trademark solely for such
purpose. Agent or such Lender shall provide a draft of any advertising material
to Borrower for review and comment prior to the publication thereof.

 

86



--------------------------------------------------------------------------------

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party and routine
public filings with the SEC) using the name, logo or otherwise referring to GE
Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Agent is party without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital to the extent such
consultation is lawful.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System and hereby grant Agent a
non-exclusive, non-transferable, non-sublicensable, limited and revocable
license to use each Credit Party’s logos solely for such purpose.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as “PUBLIC.” The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the SEC, then Agent, the Lenders and the L/C Issuers shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, and the exhibits, but not the
schedules, attached thereto, and (B) administrative materials of a customary
nature prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swing Loan requests and any
similar requests or notices posted on or through an E-System but not Default
notices or requests for consents or waivers). Before distribution of any
Borrower Materials, the Credit Parties agree to execute and deliver to Agent a
letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

 

87



--------------------------------------------------------------------------------

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

88



--------------------------------------------------------------------------------

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The

 

89



--------------------------------------------------------------------------------

parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTERS. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

90



--------------------------------------------------------------------------------

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Articles (VIII) Agent and X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or
(ii) any failure by any Lender (other than Agent or an Affiliate of Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Agent and such Affected Lender (or such non-consenting
Lender) of the Borrower’s intention to obtain, at the Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrower obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments to such Replacement Lender, at par, provided that the Borrower
has reimbursed such Affected Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrower shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrower, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the

 

91



--------------------------------------------------------------------------------

foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, the Agent may, but shall not be obligated to, obtain a Replacement
Lender and execute an Assignment on behalf of such Non-Funding Lender or
Impacted Lender at any time with three (3) Business’ Days prior notice to such
Lender (unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 Disclosures, Consents, Etc. Notwithstanding anything contained herein or in
any other Loan Document to the contrary, unless otherwise agreed by Agent in its
sole discretion, any receipt by, disclosure or notice to, or consent, approval
or acknowledgement of the Agent pursuant to or in connection with any
requirement in this Agreement or any other Loan Document shall, to the extent a
corresponding requirement exists in any Second Lien Term Loan Document, be
deemed to be contingent upon receipt by, disclosure or notice to, or consent,
approval or acknowledgement of, as applicable, the Second Lien Agent pursuant to
or in connection with any such corresponding Second Lien Term Loan Document
requirement.

ARTICLE X -

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding Excluded Taxes, the “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the

 

92



--------------------------------------------------------------------------------

relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, the relevant Credit Party shall
deliver to Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to Agent.

(c) In addition, the Borrower agrees to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). The Swingline Lender may, without any
need for notice, demand or consent from the Borrower, by making funds available
to Agent in the amount equal to any such payment, make a Swing Loan to the
Borrower in such amount, the proceeds of which shall be used by Agent in whole
to make such payment. Within 30 days after the date of any payment of Taxes or
Other Taxes by any Credit Party, the Borrower shall furnish to Agent, at its
address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted (provided that any refund
shall be promptly delivered to Borrower). A certificate of the Secured Party (or
of Agent on behalf of such Secured Party) claiming any compensation under this
clause (d), setting forth the amounts to be paid thereunder and delivered to the
Borrower with copy to Agent, shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, Agent and such
Secured Party may use any reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office or take such other measures as such Lender may deem reasonable if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant

 

93



--------------------------------------------------------------------------------

Lender) with two completed originals of each of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business), W-8BEN (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) and/or W-8IMY or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Agent that such Non-U.S. Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (C) any other applicable document prescribed by the IRS
certifying as to the entitlement of such Non-U.S. Lender Party to such exemption
from United States withholding tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender Party under the Loan Documents. Unless the
Borrower and Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Credit Parties and Agent
shall withhold amounts required to be withheld by applicable Requirements of Law
from such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower any documentation
under any Requirement of Law or reasonably requested by the Agent or Borrower
sufficient for Agent or Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.

(g) If any Secured Party or Agent receives a refund in respect of any Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 10.1, it shall promptly remit such
refund (without interest other than interest included in such refund paid by the
relevant taxation authority), provided, however, that the Borrower, upon the
request of the Secured Party or Agent, as the case may be,

 

94



--------------------------------------------------------------------------------

agrees promptly to return such refund to such party in the event such party is
required to repay such refund to the relevant taxing authority. Such Secured
Party or Agent, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided, that such Secured Party or Agent may delete any information therein
that such Secured Party or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Secured Party or Agent to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Secured Party or Agent
to claim any tax refund or to disclose any information relating to its tax
affairs or any computations in respect thereof or require any Secured Party or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or

 

95



--------------------------------------------------------------------------------

maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower,
in writing of the increased costs and of such Lender’s or L/C Issuer’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrower shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrower shall not be required
to compensate any Lender or L/C Issuer pursuant to this subsection 10.3(b) for
any amounts incurred more than 180 days prior to the date that such Lender or
L/C Issuer notifies the Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

(c) Notwithstanding anything to the contrary herein, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a change in a Requirement
of Law under subsection (a) above and/or a change in a Capital Adequacy
Regulation under subsection (b) above, as applicable, regardless of the date
enacted, adopted or issued.

 

96



--------------------------------------------------------------------------------

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within ten (10) days of the
date on which such expense was incurred. Solely for purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 10.4 and under
subsection 10.3(a): each LIBOR Rate Loan made by a Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR used in determining the interest rate for such
LIBOR Rate Loan by a matching deposit or other borrowing in the interbank
Eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

 

97



--------------------------------------------------------------------------------

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI -

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Acquired Business”    2.1(i) “Adjusted EBITDA”    Exhibit 4.2(b) “Affected
Lender”    9.22 “Aggregate Excess Funding Amount”    1.11(e)(iv) “Borrower”   
Preamble “Borrower Materials”    9.10(d) “Capital Expenditures    Exhibit 4.2(b)
“CCP”    4.17(c) “Closing Date Letters of Credit”    2.1(l) “Closing Date
Merger”    Recitals “Collateral Access Agreement”    4.12 “Combined Material
Adverse Effect”    2.1(d) “EBITDA”    Exhibit 4.2(b) “Event of Default”    7.1
“Fixed Charge Coverage Ratio”    Exhibit 4.2(b) “Free Cash Flow”    Exhibit
4.2(b) “GE Capital”    Preamble “Indemnified Matters”    9.6

 

98



--------------------------------------------------------------------------------

“Indemnitee”    9.6 “Interest Coverage Ratio”    Exhibit 4.2(b) “Investments”   
5.4 “L/C Reimbursement Agreement”    1.1(c) “L/C Reimbursement Date”    1.1(c)
“L/C Request”    1.1(c) “L/C Sublimit”    1.1(c) “Lender”    Preamble “Letter of
Credit Fee”    1.9(c) “Maximum Lawful Rate”    1.3(d) “Maximum Revolving Loan
Balance”    1.1(b) “Merger Agreement”    Recitals “MergerCo”    Recitals “MNPI”
   9.10(a) “Net Interest Expense”    Exhibit 4.2(b) “Notice of
Conversion/Continuation”    1.6(a) “OID”    1.12(b) “Other Taxes”    10.1(b)
“Other Term Loans”    1.12(a) “Permitted Liens”    5.1 “Pro Forma EBITDA”   
Exhibit 4.2(b) “Register”    1.4(b) “Restricted Payments”    5.11 “Replacement
Lender”    9.22 “Revolving Loan”    1.1(b) “Sale”    9.9(a) “Seller”    Recitals
“Senior Leverage Ratio”    Exhibit 4.2(b) “Settlement Date”    1.11(b) “Sweep
Agreement”    4.11(b) “Swingline Request”    1.1(d)(ii) “Taxes”    10.1(a) “Term
Loan”    1.1(a) “Total Leverage Ratio”    Exhibit 4.2(b) “Transactions”   
2.1(b) “Unused Commitment Fee”    1.9(b) “Yield Differential”    1.12(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of the Credit Parties in respect
of Inventory purchased by and shipped to such customer and/or the rendition of
services by the Credit Parties, as stated on the respective invoice of the
Borrower or such other Credit Party, net of any credits, rebates or offsets owed
to such customer.

 

99



--------------------------------------------------------------------------------

“Account Debtor” means the customer of the Borrower or any of its Subsidiaries
who is obligated on or under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

“Additional Revolving Loan Commitment Amount” shall mean, at any time, the
excess, if any, of (a) $50,000,000 over the sum of (b)(i) the aggregate amount
of all Incremental Term Loan Commitments established prior to such time pursuant
to Section 1.12 plus (ii) the aggregate amount of all additional Revolving Loan
Commitments established prior to such time pursuant to Section 1.12.

“Additional Revolving Loan Commitment Assumption Agreement” shall mean an
Additional Revolving Loan Commitment Assumption Agreement among, and in form and
substance reasonably satisfactory to, the Borrower, the Agent and one or more
Lenders providing additional Revolving Loan Commitments pursuant to
Section 1.12.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of such Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$40,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $240,000,000, as such amount
may be increased or reduced from time to time pursuant to this Agreement.

“Applicable Margin” means:

(a) with respect to Revolving Loans and Swing Loans, (i) if a Base Rate Loan,
four percent (4.00%) per annum and (ii) if a LIBOR Rate Loan, five percent
(5.00%) per annum; and

 

100



--------------------------------------------------------------------------------

(b) with respect to Term Loans, (i) if a Base Rate Loan, four and one-half
percent (4.50%) per annum and (ii) if a LIBOR Rate Loan, five and one-half
percent (5.50%) per annum.

Notwithstanding anything herein to the contrary, Swing Loans may not be LIBOR
Rate Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Credit Parties by any Lender or the Agent:
(i) Automated Clearing House (ACH) transactions, (ii) purchasing cards and
credit cards, (iii) cash management, including controlled disbursement services
and (iv) establishing and maintaining deposit accounts.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, a rate per annum (calculated in each case on the
basis of a 365/366-day year) equal to the highest of (a) the rate last quoted by
The Wall Street Journal as the “Prime Rate” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by Agent) or any similar release by the Federal Reserve Board (as determined by
Agent), (b) the sum of 0.50% per annum and the Federal Funds Rate, and (c) the
sum of (x) LIBOR calculated for each such day based on an Interest Period of one
month determined two (2) Business Days prior to such day (but for the avoidance
of doubt, not less than one and a half percent (1.5%) per annum), plus (y) the
excess of the Applicable Margin for LIBOR Rate Loans over the Applicable Margin
for Base Rate Loans, in each instance, as of such day. Any change in the Base
Rate due to a change in any of the foregoing shall be effective on the effective
date of such change in the “bank prime loan” rate, the Federal Funds Rate or
LIBOR for an Interest Period of one month.

 

101



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

 

102



--------------------------------------------------------------------------------

“Cash Equivalent Alternatives” means, to the extent not constituting Cash
Equivalents, any securities, governmental obligations, commercial paper or other
Investments which the Borrower is permitted to purchase or acquire pursuant to
its “Investment Policy” as in effect on the Closing Date and attached hereto as
Exhibit 11.1(g); provided, however, that exceptions to such Investment Policy
and the procedures therein which are approved in accordance with Section V
thereof shall not constitute “Cash Equivalent Alternatives” unless approved by
Agent in its sole discretion.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

“Closing Date” means October 4, 2011.

“CMS” means The Centers for Medicare and Medicaid Services, which administers
the Medicare and Medicaid programs under the Department of Health and Human
Services, and any successor thereto

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guaranteeing the payment and
performance of the Obligations, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.

“Combined Material Adverse Effect” means any event, development, change or
effect, that, individually or in the aggregate, has had, or would reasonably be
likely to have (i) a material adverse effect on the financial condition,
business, assets, liabilities, or results of operations of Borrower, Seller and
their respective subsidiaries, taken as a whole, or (ii) would prevent or
materially impair the ability of Borrower and Seller to consummate the
Transaction; provided, however, that no event, development, change or effect (by
itself or when aggregated or

 

103



--------------------------------------------------------------------------------

taken together with any and all other events, developments, changes or effects)
to the extent resulting from, arising out of, or attributable to, any of the
following shall be deemed to constitute or be taken into account when
determining whether a “Combined Material Adverse Effect” has occurred or may,
would or could occur: (A) any changes, effects, developments or events in the
economy or the financial, credit or securities markets in general (including
changes in interest or exchange rates), (B) any changes, effects, developments
or events in the industries in which Borrower and Seller operate, (C) any
changes, effects, developments or events resulting from the announcement or
pendency of the transactions contemplated by the Merger Agreement, the identity
of Borrower or Seller or the performance or compliance with the terms of the
Merger Agreement (including in each case (i) any actions, challenges or
investigations relating to the Merger Agreement or the Transaction made or
brought by any current or former stockholders of Borrower or Seller and (ii) any
loss of customers, suppliers or employees or any disruption in business
relationships resulting therefrom), (D) any changes, effects, developments or
events resulting from the failure of Borrower or Seller to meet internal or
published forecasts, budgets, earnings or financial projections for any period
or fluctuations in the trading price or volume of Borrower’s or Seller’s common
stock (but not, in each case, the underlying cause of such failure or
fluctuations, unless such underlying cause would otherwise be excepted from this
definition), (E) acts of God, natural disasters, calamities, national or
international political or social conditions, including the engagement by any
country in hostility (whether commenced before, on or after the date hereof, and
whether or not pursuant to the declaration of a national emergency or war), or
the occurrence of a military or terrorist attack, or (F) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Applicable Law or GAAP (as defined in the Acquisition Agreement) (or any
interpretation thereof), except to the extent such changes, effects,
developments or events resulting from or arising out of the matters described in
clauses (A), (B) and (F) disproportionately affect Borrower and Seller taken as
a whole as compared to other for profit companies operating in the industries in
which Borrower and Seller operate (after taking into account the size of the
Borrower and Seller taken as a whole, relative to such other for profit
companies).

“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment,
Term Loan Commitment and Incremental Term Loan Commitment.

“Commitment Letter” means the letter agreement, dated as of June 26, 2011,
addressed to the Borrower from GE Capital and Lead Arranger and accepted by the
Borrower, with respect to GE Capital’s commitment (directly and/or through an
Affiliate) to provide a senior secured first lien credit facility and a senior
secured second lien term loan facility, together with all exhibits, schedules
and annexes thereto, and the joinder agreement, dated as of August 2, 2011, from
SunTrust Bank and SunTrust Robinson Humphrey, Inc. and accepted by GE Capital,
Lead Arranger and the Borrower.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, or Term Loan Commitment divided by the
Aggregate Revolving Loan Commitment or Aggregate Term Loan Commitment, as
applicable; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

 

104



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a deposit account, securities account or commodities
account control agreement by and among the applicable Credit Party, Agent,
Second Lien Term Loan Agent (as applicable) and the depository, securities
intermediary or commodities intermediary, and each in form and substance
reasonably satisfactory to Agent and in any event providing to Agent “control”
of such deposit account, securities or commodities account within the meaning of
Articles 8 and 9 of the UCC.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Facilities Documentation” means, collectively, the Loan Documents and
the Second Lien Term Loan Documents.

“Credit Parties” means the Borrower, each Guarantor and each other Person
(i) which executes a guaranty of the Obligations, (ii) which grants a Lien on
all or substantially all of its assets to secure payment of the Obligations and
(iii) all of the Stock of which is pledged to Agent for the benefit of the
Secured Parties.

 

105



--------------------------------------------------------------------------------

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of

 

106



--------------------------------------------------------------------------------

ERISA; (c) the complete or partial withdrawal of any ERISA Affiliate from any
Multiemployer Plan; (d) with respect to any Multiemployer Plan, the filing of a
notice of reorganization, insolvency or termination (or treatment of a plan
amendment as termination) under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan (or treatment of a plan amendment
as termination) under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due; (h) the imposition of a lien under Section 412 or 430(k) of the Code
or Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by Borrower to management or
employees of a Credit Party under any employee stock option or stock purchase
plan or other employee benefits plan in existence from time to time or, to the
extent permitted hereunder, issuance of Stock by Borrower to a Person upon the
conversion of preferred stock or the exercise of warrants, options or other
rights to purchase capital stock, (b) Stock or Stock Equivalents by a
Wholly-Owned Subsidiary of the Borrower to the Borrower or another Wholly-Owned
Subsidiary of the Borrower constituting an Investment permitted hereunder, and
(c) Stock or Stock Equivalents by a Foreign Subsidiary of such Foreign
Subsidiary to qualify directors where required pursuant to a Requirement of Law
or to satisfy other requirements of applicable law, in each instance, with
respect to the ownership of Stock of Foreign Subsidiaries.

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes (and all interest, penalties or similar liabilities with
respect thereto), in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein including, without limitation, maintaining a
Lending Office (other than such connection arising solely from any Secured Party
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document); (b) withholding taxes to the extent that
the obligation to withhold amounts existed on the date that such Person became a
“Secured Party” under this Agreement in the capacity under which such

 

107



--------------------------------------------------------------------------------

Person makes a claim under Section 10.1(b) or designates a new Lending Office,
except in each case to the extent such Person is a direct or indirect assignee
(other than pursuant to Section 9.22) of any other Secured Party that was
entitled, at the time the assignment to such Person became effective, to receive
additional amounts under Section 10.1(b); (c) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to Section 10.01(f), and (d) in the case of a Non-U.S.
Lender Party, any United States federal withholding taxes imposed on amounts
payable to such Non-U.S. Lender Party as a result of such Non-U.S. Lender
Party’s failure to comply with FATCA to establish a complete exemption from
withholding thereunder.

“Extraordinary Receipts” means any cash payments received by Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 1.8(c)) consisting of (a) proceeds of judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (b) indemnity payments (other than to the extent such
indemnity payments are (i) immediately payable to a Person that is not an
Affiliate of Borrower or any of its Subsidiaries, or (ii) received by Borrower
or any of its Subsidiaries as reimbursement for any payment previously made to
such Person), and (c) any purchase price adjustment (other than a working
capital adjustment) received in connection with any purchase agreement.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

 

108



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means the letter agreements, dated as of June 26, 2011, addressed
to the Borrower from the Agent and Lead Arranger and accepted by the Borrower,
with respect to certain fees to be paid from time to time to the Agent and Lead
Arranger, and the joinder agreement, dated as of August 2, 2011, from SunTrust
Bank and SunTrust Robinson Humphrey, Inc. and accepted by GE Capital, Lead
Arranger and the Borrower.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31st, June 30th, September 30th and December 31st of
each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31st of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
Borrower and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (e), (g), (h), (i) and (j) (other
than with respect to clause (j), guarantees of Indebtedness of others of the
type not described in clauses (e), (g), (h) and (i) of the definition of
Indebtedness) of the definition of Indebtedness).

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable

 

109



--------------------------------------------------------------------------------

stature and authority within the accounting profession), including, without
limitation, the FASB Accounting Standards Codification™, which are applicable to
the circumstances as of the date of determination, subject to Section 11.3
hereof, consistently applied.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any branch of government, agency,
department, authority or instrumentality thereof and any Person or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners). Governmental Authority shall include any agency,
branch or other governmental body charged with the responsibility and/or vested
with the authority to administer and/or enforce any Health Care Laws, including
any Medicare or Medicaid contractors, intermediaries or carriers.

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
presently or in the future maintains a Third Party Payor Program.

“Group Members” means, collectively, the Borrower and its Subsidiaries.

“Guarantor” means each “Grantor” (as defined in the Guaranty and Security
Agreement) other than the Borrower.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

“Hazardous Materials” means any substance, material or waste that is regulated
as hazardous or otherwise gives rise to liability under any Environmental Law,
including but not limited to any “Hazardous Waste” as defined by the Resource
Conservation and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any
“Hazardous Substance” as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any
contaminant, pollutant, petroleum or any fraction thereof, asbestos, asbestos
containing material, polychlorinated biphenyls, mold, and radioactive substances
or any other substance that is toxic.

“Health Care Laws” means all Requirements of Law relating to (a) fraud and abuse
(including without limitation the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. § 1395nn and
§1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.); Sections
1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States Code; the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173)); (b) Medicare, Medicaid, CHAMPVA, TRICARE or other Third Party
Payor Programs; (c) the

 

110



--------------------------------------------------------------------------------

licensure or regulation of healthcare providers, suppliers, professionals,
facilities or payors; (d) the provision of, or payment for, health care
services, items or supplies; (e) patient health care; (f) quality, safety
certification and accreditation standards and requirements; (g) the billing,
coding or submission of claims or collection of accounts receivable or refund of
overpayments; (h) HIPAA; (i) the practice of medicine and other health care
professions or the organization of medical or professional entities;
(j) fee-splitting prohibitions; (k) requirements for maintaining federal, state
and local tax-exempt status of any Group Member; (l) charitable trusts or
charitable solicitation laws; (m) health planning or rate-setting laws,
including laws regarding certificates of need and certificates of exemption;
(n) certificates of operations and authority; (o) laws regulating the provision
of free or discounted care or services; and (p) any and all other applicable
federal, state or local health care laws, rules, codes, statutes, regulations,
enforceable and valid manuals, orders, ordinances, statutes, enforceable
policies, professional or ethical rules, enforceable administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Health Care Permits” means any and all Permits issued or required under
applicable Health Care Laws.

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

111



--------------------------------------------------------------------------------

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $50,000,000 over the sum of (b)(i) the aggregate amount of all Incremental
Term Loan Commitments established prior to such time pursuant to Section 1.12
plus (ii) the aggregate amount of all additional Revolving Loan Commitments
established prior to such time pursuant to Section 1.12.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Agent and one or more Incremental Term Loan Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 1.12, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 1.1(e). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 1.12
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts to the
extent accrued in accordance with GAAP (other than trade payables entered into
in the Ordinary Course of Business), which purchase price is due more than six
months from the date of issuance; (c) the face amount of all letters of credit
(including all Letters of Credit) issued for the account of such Person (other
than any letters of credit existing on the Closing Date, to the extent (i) not
constituting Letters of Credit and (ii) reimbursement and payment obligations
with respect thereto are backstopped by Letters of Credit) and without
duplication, all drafts drawn thereunder and all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments issued by such Person; (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of Property, assets or businesses;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such Property); (f) all Capital Lease Obligations;
(g) the principal balance outstanding under any synthetic lease, off-balance
sheet loan or similar off balance sheet financing product; (h) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the final scheduled installment payment date for the
Term Loan,

 

112



--------------------------------------------------------------------------------

valued at, in the case of redeemable preferred Stock, the greater of the
voluntary liquidation preference and the involuntary liquidation preference of
such Stock plus accrued and unpaid dividends, which for purposes of this
Agreement shall not include any such obligations of the Borrower under its
preferred stock to the extent such preferred stock is outstanding on the Closing
Date and listed on Schedule 5.11; (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date with the Agreement, executed and delivered by the Agent and Second
Lien Term Loan Agent and acknowledged by each Credit Party, the form and
substance of which is reasonably satisfactory to the Agent.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months or more) the
last day of each Interest Period applicable to such Loan, (b) with respect to
any LIBOR Rate Loan having an Interest Period of six (6) months or more, the
last day of each three (3) month interval and, without duplication, the last day
of such Interest Period, and (c) with respect to Base Rate Loans (including
Swing Loans) the first day of each calendar quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, six, or, if available to all relevant
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

113



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

(c) no Interest Period for the Term Loan shall extend beyond the last scheduled
payment date therefor and no Interest Period for any Revolving Loan shall extend
beyond the Revolving Termination Date;

(d) no Interest Period applicable to the Term Loan or portion thereof shall
extend beyond any date upon which is due any scheduled principal payment in
respect of the Term Loan unless the aggregate principal amount of Term Loan
represented by Base Rate Loans or by LIBOR Rate Loans having Interest Periods
that will expire on or before such date is equal to or in excess of the amount
of such principal payment; and

(e) the Borrower may not select an Interest Period of more than one (1) month
until the earlier of (i) the date which is 90 days after the Closing Date and
(ii) the completion of primary syndication as determined by Agent.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of the Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

114



--------------------------------------------------------------------------------

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

“Lead Arranger” means GE Capital Markets, Inc.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means standby letters of credit issued for the account of the
Borrower by L/C Issuers, and bankers’ acceptances issued by Borrower, for which
Agent and Lenders have incurred Letter of Credit Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(c) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the highest of (a) 1.5% per annum and
(b) the offered rate per annum for deposits of Dollars for the applicable
Interest Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period adjusted for reserve requirements. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by Agent
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

 

115



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Licensed Personnel” means any Person (including any physician) involved in the
delivery of health care or medical items, services or supplies, employed or
retained by any Group Member.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the
Collateral Documents, the Intercreditor Agreement, the Master Intercompany
Subordination Agreement, the Master Agreement for Standby Letters of Credit,
each Incremental Term Loan Assumption Agreement, each Additional Revolving Loan
Commitment Assumption Agreement and all documents delivered to Agent and/or any
Lender in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Master Agreement for Standby Letters of Credit” means that certain Master
Agreement for Standby Letters of Credit, dated as of even date herewith, between
the Borrower and GE Capital, as amended, restated, supplemented or otherwise
modified from time to time.

“Master Intercompany Subordination Agreement” means that certain Master
Intercompany Subordination Agreement, dated as of even date herewith, by and
among Agent, the Borrower and each other Credit Party.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, liabilities or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform any of its material obligations under any Loan Document; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents in any material asset.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$2,000,000 in the aggregate.

 

116



--------------------------------------------------------------------------------

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders
or requirements pertaining to such program, including (a) all federal statutes
affecting such program; (b) all state statutes and plans for medical assistance
enacted in connection with such program and federal rules and regulations
promulgated in connection with such program; and (c) all applicable provisions
of all rules, regulations, manuals, orders and administrative, reimbursement,
and requirements of all Government Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. 1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or requirements pertaining to such program including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act
(42 U.S.C. 1395 et seq.) or elsewhere) affecting such program; and (b) all
applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
Borrower.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower including

 

117



--------------------------------------------------------------------------------

income taxes payable as a result of any gain, (ii) sale, use or other
transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) all money
actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking including business interruption proceeds,
(ii) all of the costs and expenses reasonably incurred in connection with the
collection of such proceeds, award or other payments including income tax
payable as a result of any gain recognized in connection therewith, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has, or any Person that directly or indirectly
controls such Lender has, (i) become subject to a voluntary or involuntary case
under the Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of such Person’s assets, or (iii) made a general assignment for the benefit
of creditors, been liquidated, or otherwise been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, and for clause (d), and Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents. For purposes of this
definition, control of a Person shall have the same meaning as in the second
sentence of the definition of Affiliate.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note, Swingline Note or Term Note and “Notes” means
all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document, any Secured
Rate Contract or any Bank Product, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

 

118



--------------------------------------------------------------------------------

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval, consent,
authorization, license, provisional license, registration, accreditation,
certificate, certification, certificate of need, qualification, operating
authority, concession, grant, franchise, variance or permission from, and any
other Contractual Obligations with, any Governmental Authority, in each case
whether or not having the force of law and applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including without limitation all Health Care Permits.

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets or a division of a Target, which assets are
located in the United States or (ii) a Credit Party of 100% of the Stock and
Stock Equivalents of a Target organized under the laws of any State in the
United States or the District of Columbia, in each case, to the extent that each
of the following conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) with respect to any Acquisition for which the total consideration paid or
payable (including without limitation, all assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including earnouts to the extent
actually paid) exceeds $1,000,000 individually or, when aggregated with all
other

 

119



--------------------------------------------------------------------------------

Permitted Acquisitions consummated in the same Fiscal Year, $5,000,000, the
Borrower shall have notified Agent and Lenders of such proposed Acquisition at
least thirty (30) days prior to the consummation thereof and furnished to Agent
and Lenders at least fifteen (15) days prior to the consummation thereof (1) an
executed term sheet and/or letter of intent (setting forth in reasonable detail
the terms and conditions of such Acquisition) and, at the request of Agent, such
other information and documents that Agent may request, including, without
limitation, executed counterparts of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith, (2) pro forma
financial statements of Borrower and its Subsidiaries after giving effect to the
consummation of such Acquisition, (3) a certificate of a Responsible Officer of
the Borrower demonstrating on a pro forma basis compliance with the covenants
set forth in Section 6.2 (less, in each case, 0.25:1.00) after giving effect to
the consummation of such Acquisition and (4) copies of such other agreements,
instruments and other documents as Agent reasonably shall request;

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrower or any of its Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) after giving effect to such Acquisition, Availability shall be not less than
$7,000,000;

(g) the total consideration paid or payable (including without limitation, all
assumed Indebtedness and Liabilities incurred, assumed or reflected on a
consolidated balance sheet of the Credit Parties and their Subsidiaries after
giving effect to such Acquisition and the maximum amount of all deferred
payments, including earnouts to the extent actually paid) for all Acquisitions
consummated during (i) any Fiscal Year shall not exceed $50,000,000 in the
aggregate for all such Acquisitions and (ii) the term of this Agreement shall
not exceed $100,000,000 in the aggregate for all such Acquisitions; and

(h) with respect to any Acquisition for which the total consideration paid or
payable (including without limitation, all assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including earnouts to the extent
actually paid) (i) exceeds $10,000,000, the Target has EBITDA greater than zero
and (ii) is equal to or less than $10,000,000, the Target has EBITDA greater
than negative $2,000,000 (or such lower EBITDA amount as the Agent may agree in
its sole discretion),

 

120



--------------------------------------------------------------------------------

subject, in each case, to pro forma adjustments substantially consistent with
those taken in connection with the Closing Date Merger or otherwise reasonably
acceptable to Agent, for the most recent four quarters prior to the acquisition
date for which financial statements are available.

“Permitted Refinancing” means Indebtedness constituting a refinancing,
modification or extension of Indebtedness permitted under subsection 5.5(c),
5.5(d) or 5.5(g) that (a) has an aggregate outstanding principal amount not
greater than the aggregate principal amount of the Indebtedness being refinanced
or extended (not including unpaid accrued interest and premiums), (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms materially no less
favorable to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1 hereto.

“Prior Lender” means Bank of America, N.A..

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Agreements” means, collectively, the Merger Agreement, the Second Lien
Term Loan Documents and each other material document executed by Borrower or
Seller with respect to any of the foregoing or any Related Transaction.

 

121



--------------------------------------------------------------------------------

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements and includes, without limitation, the consummation of the Closing
Date Merger, the entering into of the Second Lien Term Loan Documents, the
borrowing of the term loan under the Second Lien Term Loan Credit Agreement, the
payment of all fees, costs and expenses associated with all of the foregoing and
the execution and delivery of all of the Related Agreements.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect plus the aggregate unpaid principal balance of the Term Loans then
outstanding, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans.

“Required Revolving Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Loan Commitments
then in effect, or (b) if the Aggregate Revolving Loan Commitments have
terminated, Lenders then more than fifty percent (50%) of the sum of the
aggregate outstanding amount of Revolving Loans, outstanding Letter of Credit
Obligations, amounts of participations in Swing Loans and the principal amount
of unparticipated portions of Swing Loans.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property, products, business or operations are subject, including without
limitation all Health Care Laws.

 

122



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer or the president or any
other officer having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer or the treasurer or any other officer
having substantially the same authority and responsibility.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans).

“Revolving Loan Commitment” means, as to any Lender, the revolving loan
commitment amount for such Lender on file with Agent, as the same may be reduced
or increased from time to time in accordance with this Agreement.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Pro Rata Outstandings”, of any Lender at any time, means the sum of
(i) the outstanding principal amount of Revolving Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the Letter of Credit
Obligations outstanding with respect to all Letters of Credit.

“Revolving Termination Date” means the earlier to occur of: (a) October 4, 2016;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“SEC” means the United States Securities and Exchange Commission or any
successor to its principal functions.

“Second Lien Term Loan Agent” means GE Capital, in its capacity as
administrative agent for the Second Lien Term Loan Lenders under the Second Lien
Term Loan Credit Agreement, and any successor administrative agent.

“Second Lien Term Loan Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of the Closing Date, by and among the Borrower, Second Lien
Term Loan Lenders, and Second Lien Term Loan Agent, as amended, modified,
supplemented or restated from time to time in accordance with the terms thereof
and the Intercreditor Agreement.

“Second Lien Term Loan Documents” means the Second Lien Term Loan Credit
Agreement and the other “Loan Documents” as such term is defined in the Second
Lien Term Loan Credit Agreement and any documents, instruments and agreements
entered into in connection with any amendment, supplement, restatement,
replacement or refinancing thereof, as amended, modified, supplemented or
restated from time to time in accordance with the terms of the Second Lien Term
Loan Credit Agreement and the Intercreditor Agreement.

“Second Lien Term Loan Facility” means the Indebtedness incurred by Borrower
under the Second Lien Term Loan Documents in an aggregate principal amount not
to exceed $75,000,000.

 

123



--------------------------------------------------------------------------------

“Second Lien Term Loan Lenders” means the “Lenders” as such term is defined in
the Second Lien Term Loan Credit Agreement.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Segregated Governmental Account” means a deposit account of a Group Member
maintained in accordance with the requirements of Section 4.11 hereof, the only
funds on deposit in which constitute the direct proceeds of Medicare and
Medicaid payments made by Governmental Payors.

“Sleep Assets” means the Stock and assets of Seredor Corporation, a Florida
Corporation and any Subsidiary of Seredor Corporation.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Representations” means the representations and warranties set forth
in (i) clauses (a) and (b) of Section 3.1, Section 3.2 (but, with respect to
clauses (b), (c) and (d) thereof, only in a manner which could reasonably be
expected to give rise to a Combined Material Adverse Effect), Section 3.3 (other
than those the failure of which to obtain would not reasonably be expected to
give rise to a Combined Material Adverse Effect), Section 3.4, Section 3.8,
clause (a) of Section 3.13, Section 3.14 (but only with respect to the Credit
Parties on a consolidated basis), Section 3.25 and Section 3.26 and
(ii) Section 4.2 of the Guaranty and Security Agreement.

 

124



--------------------------------------------------------------------------------

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent;
provided, that, for purposes of this Agreement, “Subordinated Indebtedness,
shall not include the loans made under the Second Lien Term Loan Credit
Agreement.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(d).

“Swingline Commitment” means $5,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

“Swingline Request” has the meaning specified in clause (ii) of subsection
1.1(d).

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

 

125



--------------------------------------------------------------------------------

“Term Loan Commitment” means, as to any Lender, the term loan commitment amount
for such Lender on file with Agent. Unless the context shall otherwise require,
the term “Term Loan Commitments” shall include the Incremental Term Loan
Commitments.

“Term Loan Maturity Date” means October 4, 2016.

“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).

“Third Party Payor” means any Governmental Payor, Blue Cross and/or Blue Shield,
private insurers, managed care plans, and any other person or entity which
presently or in the future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Group Member
participates.

“Third Party Payor Authorizations” means all participation agreements, provider
or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each mean the United States of America.

 

126



--------------------------------------------------------------------------------

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

127



--------------------------------------------------------------------------------

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(g) Knowledge. When used herein, the phrase “to the knowledge of”, when applied
to the Borrower or any other Credit Party or Group Member shall mean the actual
knowledge of any Responsible Officer thereof or knowledge that such officer
should have in the carrying out of his or her duties with ordinary care.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. If at any time, any change in GAAP would affect
the computation of any financial ratio, covenant or other requirement in any
Loan Documents, and either the Borrower or the Required Lenders so shall
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP provided that, until so amended, such ratio,
covenant or other requirement shall continue to be computed in accordance with
GAAP prior to such change therein and Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.” A breach of a financial covenant contained in Article VI shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Agent.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[remainder of page intentionally left blank]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

 

METROPOLITAN HEALTH NETWORKS, INC.

By:   /S/     ROBERTO L. PALENZUELA           Name: Roberto L. Palenzuela  
Title: Secretary

 

FEIN:   65-0635748

Address for notices:

 

777 Yamato Road, Suite 501

Boca Raton, FL 33431

Attn:   CFO

Facsimile:  

(561) 805-8501

Address for wire transfers:      

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

CAB MERGER SUB, INC., as a Credit Party By:  

/S/     ROBERTO L. PALENZUELA        

  Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   N/A

 

METCARE OF FLORIDA, INC., as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0879131

 

CONTINUCARE CORPORATION, as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   59-2716023

 

CONTINUCARE MSO, INC., as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0780986

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONTINUCARE MDHC, LLC, as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   20-5646291

 

CONTINUCARE MEDICAL MANAGEMENT, INC., as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0791417

 

SUNSET HARBOR HOME HEALTH, INC., as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0583910

 

CONTINUCARE PAYMENT CORP., as a Credit Party By:   /S/     ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0938586

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONTINUCARE MANAGED CARE, INC., as a Credit Party By:   /S/ ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0796178

 

CONTINUCARE PHYSICIAN PRACTICE MANAGEMENT, INC., as a Credit Party By:   /S/
ROBERTO L. PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   65-0748363

 

CNU BLUE 2, LLC, as a Credit Party By:   /S/ ROBERTO L. PALENZUELA   Name:
Roberto L. Palenzuela   Title: Secretary

 

CONTINUCARE CLINICS, INC., as a Credit Party By:   /S/ ROBERTO L. PALENZUELA  
Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   20-5398379

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SEREDOR CORPORATION, as a Credit Party By:   /S/ ROBERTO L. PALENZUELA   Name:
Roberto L. Palenzuela   Title: Secretary

 

FEIN:   27-0338595

SEREDOR CENTERS, INC., as a Credit Party By:   /S/ ROBERTO L. PALENZUELA   Name:
Roberto L. Palenzuela   Title: Secretary

 

FEIN:   80-0494470

 

DIGITAL COURIER, LLC, as a Credit Party By:   /S/ ROBERTO L. PALENZUELA   Name:
Roberto L. Palenzuela   Title: Secretary

 

FEIN:   47-0936377

 

PRECISION DIAGNOSTIC SERVICES, INC., as a Credit Party By:   /S/ ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   45-0440576

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SLEEPEASY THERAPEUTICS, INC., as a Credit Party By:   /S/ ROBERTO L. PALENZUELA
  Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   43-2003025

 

PROFESSIONAL SLEEP DIAGNOSTICS, INC., as a Credit Party By:   /S/ ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   55-0756296

 

UNITED SLEEP DIAGNOSTICS, INC., as a Credit Party By:   /S/ ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   52-2209930

 

AMERICAN INSTITUTE FOR SLEEP PERFORMANCE, INC., as a Credit Party By:   /S/
ROBERTO L. PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   52-2413969

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRIGHTON CENTER FOR SLEEP DISORDERS, LLC, as a Credit Party By:   /S/    ROBERTO
L. PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   20-2384243

 

ROCK HILL SLEEP CENTER, LLC, as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title: Secretary

 

FEIN:   20-0786475

Address for notices for each Credit Party listed above:

 

c/o Metropolitan Health Networks, Inc.

777 Yamato Road, Suite 501

Boca Raton, FL 33431

Attn:   CFO

Facsimile:   (561) 805-8501

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Swingline Lender and as a Lender
By:   /S/    JASON RICKETTS               Name:   Jason Ricketts   Title:   Its
Duly Authorized Signatory

 

Address for Notices:

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, IL 60661

Attn: Metropolitan Health Networks Account Officer

Facsimile: (312) 441-7598

 

With a copy to:

 

General Electric Capital Corporation

2 Bethesda Metro Center, Suite 600

Bethesda, MD 20814

Attn: Maryanne Courtney

Facsimile: (301) 664-9866

Address for payments:

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GE CAPITAL FINANCIAL INC.,

as a Lender

By:   /S/ JEFFREY THOMAS   Name: Jeffrey Thomas   Title: Its Duly Authorized
Signatory

 

Address for notices:

GE Capital Financial Inc. c/o

General Electric Capital Corporation

500 West Monroe Street

Chicago, IL 60661

Attn: Metropolitan Health Networks Account Officer Facsimile: (312) 441-7598

 

With a copy to:

GE Capital Financial Inc.

6510 Millrock Drive

Suite 200

Salt Lake City, Utah 84121

Attn: Chief Financial Officer

 

Lending office:

GE Capital Financial Inc.

c/o General Electric Capital Corporation

500 West Monroe Street

Chicago, IL 60661

Attn: Metropolitan Health Networks Account Officer Facsimile: (312) 441-7598

 

With a copy to:

GE Capital Financial Inc.

6510 Millrock Drive

Suite 200

Salt Lake City, Utah 84121

Attn: Chief Financial Officer

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SunTrust Bank,

as Syndication Agent and as a Lender

By:   /S/ DAVID YATES   Name: David Yates   Title: Managing Director

 

Address for notices:

 

SunTrust Bank

303 Peachtree Street NE

Atlanta, GA 30308

 

Lending office:

 

SunTrust Bank

303 Peachtree Street NE

Atlanta, GA 30308

CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS Citizens, N.A.

as a Lender

By:   /S/ CHERYL CARANGELO   Name: Cheryl Carangelo   Title: Senior Vice
President

 

Address for notices:

 

28 State Street, 12th Floor

Boston, MA 02109

 

Lending office:

 

28 State Street, 12th Floor

Boston, MA 02109

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:   /S/ MICHELLE J. BAHNER   Name: Michelle J. Bahner   Title: Vice President

 

Address for notices:

 

5050 Kingsley Drive

Cincinnati, OH 45227

Attn: Christin Bell

 

Lending office:

 

424 Church Street — 5th Floor

Nashville, TN 37219

Attn: Michelle J. Bahner

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Citizens Bank

as a Lender

By:   /S/ TIMOTHY D. HANCHETT   Name: Timothy D. Hanchett   Title: Senior Vice
President

 

Address for notices:

 

28001 Cabot Drive

Suite 250

Novi, MI 48377

 

Lending office:

 

Same

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Union Bank, N.A.,

as a Lender

By:   /S/ SEAN T. CONLON   Name: Sean T. Conlon   Title: Senior Vice President

 

Address for notices:

 

Union Bank, NA

445 S. Figueroa St. Mailcode G16-110

Los Angeles, CA 90071

 

Lending office:

 

Union Bank, NA

445 S. Figueroa St. Mailcode G16-110

Los Angeles, CA 90071

CREDIT AGREEMENT



--------------------------------------------------------------------------------

STEARNS BANK NATIONAL ASSOCIATION,

as a Lender

By:   /S/ ERIC COOK   Name: Eric Cook   Title: Vice President

 

Address for notices:

 

4191 2nd Street South

St. Cloud MN 56301

 

Lending office:

 

Stearns Bank National Association

4191 2nd Street South

St. Cloud MN 56301

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERCANTIL COMMERCEBANK, N.A.,

as a Lender

By:   /S/ ALAN HILLS   Name: Alan Hills   Title: Senior Vice President

 

Address for notices:

 

Waleska Rodriquez Marquez

220 Alhambra Circle, 2nd Floor

Coral Gables, FL 33134

 

Lending office:

 

SAME AS ABOVE

CREDIT AGREEMENT